                      IN THE UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 BEN COOPER, derivatively on behalf of AAC
 HOLDINGS, INC.,
                                                   Case No. ________________
        Plaintiff,

        vs.

 MICHAEL T. CARTWRIGHT, KIRK R. DEMAND FOR JURY TRIAL
 MANZ,      ANDREW      MCWILLIAMS,
 MICHAEL     J. BLACKBURN,    JERRY
 BOSTELMAN, LUCIUS E. BURCH III, W.
 LARRY CASH, DARRELL S. FREEMAN,
 SR., DAVID W. HILLIS, SR., DAVID C.
 KLOEPPEL, RICHARD E. RAGSDALE, and
 DARRYL E. ROUSON,

        Defendants,

        and

 AAC HOLDINGS, INC.,

        Nominal Defendant.


                      SHAREHOLDER DERIVATIVE COMPLAINT

                                     INTRODUCTION

       Plaintiff Ben Cooper (“Plaintiff”), by his undersigned attorneys, derivatively and on

behalf of Nominal Defendant AAC Holdings, Inc. (“AAC” or the “Company”), files this

Verified Shareholder Derivative Complaint against Individual Defendants Michael T.

Cartwright, Kirk R. Manz, Andrew McWilliams, Michael J. Blackburn, Jerry Bostelman, Lucius

E. Burch III, W. Larry Cash, Darrell S. Freeman, Sr., David W. Hillis, Sr., David C. Kloeppel,

Richard E. Ragsdale and Darryl E. Rouson (collectively, the “Individual Defendants,” and

                                            - 1-




     Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 1 of 73 PageID #: 1
together with AAC the “Defendants”) for breaches of their fiduciary duties as directors and/or

officers of AAC, unjust enrichment, waste of corporate assets, abuse of control, and gross

mismanagement, and violations of Sections 14(a), 10(b), and 20(a) of the Securities Exchange

Act of 1934 (the “Exchange Act”). As for his complaint against the Individual Defendants,

Plaintiff alleges the following based upon personal knowledge as to himself and his own acts,

and information and belief as to all other matters, based upon, inter alia, the investigation

conducted by and through his attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by Defendants,

United States Securities and Exchange Commission (“SEC”) filings, wire and press releases

published by and regarding AAC, news reports, securities analysts’ reports and advisories about

the Company, and information readily obtainable on the Internet. Plaintiff believes that

substantial evidentiary support will exist for the allegations set forth herein after a reasonable

opportunity for discovery.

                                 NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing

committed by AAC’s directors and officer from March 8, 2017 through the present (the

“Relevant Period”).

       2.      AAC, founded in 2014, provides services for individuals battling addictions.

These services include inpatient and outpatient services that are aimed to help individuals with

drug addiction, alcohol addiction, and co-occurring mental/behavioral health issues throughout

the United States.




                                              -2-



     Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 2 of 73 PageID #: 2
         3.     From March 8, 2017 through mid-April 2019 at least, several of the Company’s

financial reports filed with the SEC on Form 10-Ks and 10-Qs in 2017 through 2018 contained

serious errors that rendered them unreliable. Nevertheless, the Company’s SEC filings issued

throughout the Relevant Period maintained, inter alia, that the AAC maintained adequate control

over its financial reporting.

         4.     On April 16, 2019, the Company issued a press release that announced the

Company’s fourth quarter 2018 and full fiscal year 2018 financial results for the year ended

December 31, 2018 (the “April 2019 Press Release”). The April 2019 Press Release was attached

as an exhibit to the Company’s Form 8-K filed with the SEC on April 16, 2019. The April 2019

disclosed that the Company’s previous financial results for the fiscal years ended 2016 and 2017

and all the quarterly reports throughout 2017 and 2018 could no longer be relied upon. The

Company further disclosed that it would have to restate all these financials, and thus, numbers

for accounts receivable, provision for doubtful accounts, and revenue would all be adjusted.

Specifically, the errors resulted in an estimated “cumulative effect adjustment of approximately

$23.8 million, recorded as reduction to stockholders’ equity on the balance sheet as of January 1,

2016.

         5.     On this news, the Company’s share price closed on April 16, 2019 at $1.74 per

share, a $0.40 drop, or 18.69%, from its closing price of $2.14 per share on April 15, 2019.

         6.     During the Relevant Period, the Individual Defendants breached their fiduciary

duties by personally making and/or causing the Company to make a series of materially false and

misleading statements regarding the Company’s business, operations, prospects and legal

compliance. Specifically, the Individual Defendants willfully or recklessly made and/or caused



                                               -3-



        Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 3 of 73 PageID #: 3
the Company to make false and misleading statements of material fact to the investing public

that failed to disclose, inter alia, that: (1) the Company did not have appropriate procedures and

internal controls over financial reporting and disclosures that would accurately report

adjustments related to estimates for accounts receivable, provision for doubtful accounts, and

revenue; (2) due to this, AAC misstated its financials and operating results in its annual reports

filed for 2016 and 2017 as well as its quarterly reports filed through 2017 and 2018; (3)

consequently, AAC had to restate its financial reports for those periods as they were deemed

unreliable; and (4) AAC failed to maintain internal controls. As a result of the foregoing, the

Company’s public statements were materially false and misleading at all relevant times.

       7.      The Individual Defendants also breached their fiduciary duties by failing to

correct and/or causing the Company to fail to correct these false and misleading statements and

omissions of material fact to the investing public.

       8.      In response to the false and misleading statements disseminated during the

Relevant Period, AAC’s stock prices traded at inflated rates. Meanwhile, the Individual

Defendants were selling large quantities of their shares at artificially inflated prices, collecting

millions of dollars in proceeds.

       9.      During the Relevant Period, the Individual Defendants also breached their

fiduciary duties by causing the Company to fail to maintain internal controls.

       10.      Furthermore, during the Relevant Period, three of the Individual Defendants

engaged in insider sales, netting proceeds of over $5.1 million.

       11.     Furthermore, during the Relevant Period, the Individual Defendants breached

their fiduciary duties by causing the Company to repurchase its own stock at prices that were



                                                -4-



     Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 4 of 73 PageID #: 4
artificially inflated due to the foregoing misrepresentations. Over 104,000 shares of the

Company’s common stock were repurchased between March 2017 and December 2018 for

around $814,271. As the Company stock was actually only worth $1.36 per share, the low price

it reached during trading on April 23, 2019, the Company overpaid over $672,189 in total.

        12.   As a result of the Individual Defendants’ misconduct, which has subjected AAC,

its Chief Executive Officer (“CEO”), its Chief Financial Officer (“CFO”) and its former CFO,

to being named as defendants in a federal securities fraud class action lawsuit pending in the

United States District Court for the Middle District of Tennessee (the “Securities Class

Action”), the need to undertake internal investigations, the need to implement adequate internal

controls over its financial reporting, the losses from the waste of corporate assets, the losses due

to the unjust enrichment of the Individual Defendants who were improperly over-compensated

by the Company and/or who benefitted from the wrongdoing alleged herein, the Company will

have to expend many millions of dollars.

        13.   In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, their collective engagement in fraud, the

substantial likelihood of the directors’ liability in this derivative action and the CEO’s, CFO’s

and former CFO’s liability in the Securities Class Action, their being beholden to each other,

their longstanding business and personal relationships with each other, and their not being

disinterested and/or independent directors, a majority of AAC’s Board of Directors (the

“Board”) cannot consider a demand to commence litigation against themselves on behalf of the

Company with the requisite level of disinterestedness and independence.




                                               -5-



     Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 5 of 73 PageID #: 5
                                JURISDICTION AND VENUE

       14.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n(a)(1), Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b), 78t(a) and 78t-1), and SEC Rule 10b-5 (17 C.F.R. §

240.10b-5) promulgated thereunder, and raise a federal question pertaining to the claims made in

the Securities Class Action based on violations of the Exchange Act.

       15.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. §1367(a).

       16.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

       17.     Additionally, diversity jurisdiction is conferred by 28 U.S.C. § 1332. Plaintiff and

Individual Defendants are citizens of different states and the amount in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs.

       18.     The Court has personal jurisdiction over each of the Defendants because each

Defendant is either a corporation conducting business and maintaining operations in this District,

or he or she is an individual who is a citizen of Tennessee or who has minimum contacts with

this District to justify the exercise of jurisdiction over them. Venue is proper in this District

pursuant to 28 U.S.C. §§ 1391 and 1401 because a substantial portion of the transactions and

wrongs complained of herein occurred in this District, and the Defendants have received



                                               -6-



     Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 6 of 73 PageID #: 6
substantial compensation in this District by engaging in numerous activities that had an effect in

this District.

        19.      Venue is proper in this District because AAC and the Individual Defendants have

conducted business in this District, and Defendants’ actions have had an effect in this District.

                                            PARTIES

        Plaintiff

        20.      Plaintiff is a current shareholder of AAC common stock. Plaintiff has

continuously held AAC common stock at all relevant times. Plaintiff is a citizen of Louisiana.

        Nominal Defendant AAC

        21.      Nominal Defendant AAC is a Nevada corporation with its principal executive

offices at 200 Powell Place, Brentwood, TN 37027. AAC stock trades on the New York Stock

Exchange (“NYSE”) under the ticker symbol “AAC.”

        Defendant Cartwright

        22.      Defendant Michael T. Cartwright (“Cartwright”) has served as Chairman of the

Company’s Board since 2011 and CEO since 2013. According to the Company’s amended

annual report filed on a form 10-K/A with the SEC on April 30, 2019 (the “2018 10-K/A”), on

April 24, 2019, Defendant Cartwright beneficially owned 4,760,722 shares of the Company’s

common stock which represented 18.82% of the Company’s outstanding shares of common

stock on that date. Given that the price per share of the Company’s common stock at the close of

trading on April 24, 2019 was $1.54, Cartwright owned over $7.33 million worth of AAC stock.

        23.      For the fiscal year ended December 31, 2018, Defendant Cartwright received

$950,449 in compensation from the Company. This included $662,594 in salary, $262,500 in

non-equity incentive plan compensation, and $25,405 in all other compensation.

                                                -7-



      Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 7 of 73 PageID #: 7
       24.    During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Cartwright made the following sales of Company stock, and made no purchases of

Company stock:

               Date                 Shares           Price           Proceeds

               5/24/2018            9,989            $11.31          $112,975.59

               5/23/2018            29,011           $11.57          $335,657.27

               5/22/2018            61,000           $11.95          $728,950.00

               3/13/2018            100,000          $11.84          $1,184,000.00

               11/15/2017           250,000          $9.63           $2,407,500.00


Thus, in total, before the fraud was exposed, he sold 450,000 Company shares on inside

information, for which he received approximately $4.76 million. His insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme.

       25.    The Company’s 2018 10-K/A stated the following about Defendant Cartwright:

       Mr. Cartwright has served as Chairman of our Board of Directors since 2011 and
       currently serves as our Chief Executive Officer, a position he has held since June
       2013. Mr. Cartwright has 23 years of experience in the addiction treatment
       industry. In 2009, Mr. Cartwright co-founded Performance Revolution, LLC
       (d/b/a FitRx), a company focused on weight management, and served as its chief
       executive officer until it merged into Forterus, Inc. in 2011. In 1999, he founded
       Foundations Recovery Network, LLC, a national alcohol and drug treatment
       company, and served on its Board of Directors and as its president and chief
       executive officer until 2009. Additionally, in 1995, Mr. Cartwright founded
       Foundations Associates, a not-for-profit alcohol and drug treatment center in
       Nashville, Tennessee, and served on its Board of Directors and as its chief
       executive officer until its purchase by Foundations Recovery Network, LLC in
       2007. While at Foundations Associates, Mr. Cartwright conducted over 10


                                              -8-



     Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 8 of 73 PageID #: 8
       federally funded research studies on dual diagnosis and addiction. Mr. Cartwright
       also served on the U.S. Senate Help Subcommittee on Substance Abuse and
       Mental Health Services from 2003 to 2004. Based on his knowledge of the
       Company, our business and his extensive experience in the addiction treatment
       industry, we have determined that Mr. Cartwright should serve as Chairman of
       our Board of Directors.

       26.    Upon information and belief, Defendant Cartwright is a citizen of Tennessee.

       Defendant Manz

       27.    Defendant Kirk R. Manz (“Manz”) served as the Company’s CFO until his

resignation on December 31, 2017. According to the Company’s Schedule 14A filed with the

SEC on April 13, 2018 (the “2018 Proxy Statement”), on April 6, 2018, Defendant Manz

beneficially owned 550,234 shares of the Company’s common stock. Given that the price per

share of the Company’s common stock at the close of trading on April 6, 2018 was $11.46, Manz

owned over $6.30 million worth of AAC stock.

       28.    For the fiscal year ended December 31, 2017, Defendant Manz received $994,346

in compensation from the Company. This included $350,000 in salary, $86,000 in stock awards,

$75,000 in non-equity incentive plan compensation, and $483,346 in all other compensation.

       29.    The Company’s Schedule 14A filed with the SEC on April 12, 2017 (the “2017

Proxy Statement”) stated the following about stated the following about Defendant Manz:

       Kirk R. Manz, Chief Financial Officer. Mr. Manz joined the Company as Chief
       Financial Officer in January 2011. From 2008 through 2010, Mr. Manz served as
       chief executive officer of GMD Holdings, Inc. (d/b/a Blast Panel), a digital media
       company. From 2006 through 2008, Mr. Manz served as managing member of
       Private Capital Securities, LLC, a boutique investment banking firm. From 2004
       through 2006, Mr. Manz served as vice president of investments for Piper
       Jaffray & Co. Previously, Mr. Manz worked as a fixed income specialist for
       Stephens Inc. from 2002 through 2004. From 1988 to 2002, Mr. Manz was co-
       founder and chief executive officer of four communications companies including
       Igaea, Inc., an international VoIP telecommunications provider. Mr. Manz is a
       graduate of Vanderbilt University.


                                             -9-



     Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 9 of 73 PageID #: 9
       30.      Upon information and belief, Defendant Manz is a citizen of Tennessee.



       Defendant McWilliams

       31.      Defendant Andrew W. McWilliams (“McWilliams”) has served as the Company’s

CFO since January 2018. Prior to that position, Defendant McWilliams served as Chief

Accounting Officer from 2014 until January 2018.

       32.      For the fiscal year ended December 31, 2018, Defendant McWilliams received

$887,680 in compensation from the Company. This included $336,875 in salary, $350,400 in

stock awards, $175,000 in non-equity incentive plan compensation, and $24,405 in all other

compensation.

       33.      The Company’s 2018 Proxy Statement stated the following about Defendant

McWilliams:

       Andrew W. McWilliams, Chief Financial Officer. Mr. McWilliams joined the
       Company as Chief Accounting Officer in August 2014 and became Chief
       Financial Officer effective January 1, 2018 upon the resignation of our former
       Chief Financial Officer, Kirk R. Manz. From October 1998 through August 2014,
       Mr. McWilliams worked as an auditor with Ernst & Young LLP, a national public
       accounting firm. During his tenure with Ernst & Young, Mr. McWilliams served
       multiple healthcare clients and also gained experience across a variety of
       corporate transactions, including public offerings of securities and mergers and
       acquisitions. Mr. McWilliams is a graduate of Georgia State University.

       34.      Upon information and belief, Defendant McWilliams is a citizen of Tennessee.

       Defendant Blackburn

       35.      Defendant Michael J. Blackburn (“Blackburn”) has served as a Company director

since 2018. He also serves as a member of the Compliance and Quality Care Committee.

According to the 2018 10-K/A, on April 24, 2019, Defendant Blackburn beneficially owned



                                              - 10 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 10 of 73 PageID #: 10
226,589 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on April 24, 2019 was $1.54, Blackburn owned

over $348,947 worth of AAC stock.

       36.    For the fiscal year ended December 31, 2018, Defendant Blackburn received

$140,000 in compensation from the Company. This included $70,000 in fees earned and cash

paid and $70,000 in stock awards.

       37.    During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Cartwright made the following sales of Company stock, and made no purchases of

Company stock:



               Date             Shares           Price             Proceeds

             3/8/2018           15,000           $12.00           $180,000.00

Thus, in total, before the fraud was exposed, he sold 15,000 Company shares on inside

information, for which he received approximately $180,000. His insider sale made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrates his motive in facilitating and participating in the scheme.

       38.    The Company’s 2018 10-K/A stated the following about Defendant Blackburn:

       Mr. Blackburn is a certified employee assistance professional, licensed alcohol
       and drug counselor, labor assistance professional and substance abuse
       professional and is certified in acute traumatic stress management. He formerly
       served as our Senior Vice President of Business Development, a position that he
       held from 2012 to December 2017. He previously served as the Partner and
       Senior Vice President of Treatment Solutions Network (TSN) from 2007 to 2012
       until TSN was acquired by us in August 2012. Mr. Blackburn also served as the
       Director of Members Assistance Program for Teamsters Local 251 in the
       Providence, Rhode Island area from 2003-2007. Mr. Blackburn served 30 years

                                              - 11 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 11 of 73 PageID #: 11
       on the Providence, Rhode Island Fire Department and retired as a Battalion Chief.
       He remains a member of the Rhode Island Fire and Police Retirees Union.
       Mr. Blackburn received his certificate in drug and alcohol counseling from the
       University of Rhode Island. Based on his knowledge of the Company, our
       business and his extensive experience in the addiction treatment industry, we have
       determined that Mr. Blackburn is qualified to serve as a director.

       39.    Upon information and belief, Defendant Blackburn is a citizen of Rhode Island.

       Defendant Bostelman

       40.    Defendant Jerry D. Bostelman (“Bostelman”) has served as a Company director

since 2012. He also serves as Chairman of the Compensation Committee and as a member of the

Nominating and Corporate Governance Committee. According to the 2018 10-K/A, on April 24,

2019, Defendant Bostelman beneficially owned 788,959 shares of the Company’s common

stock. Given that the price per share of the Company’s common stock at the close of trading on

April 24, 2019 was $1.54, Bostelman owned over $1.21 million worth of AAC stock.

       41.    For the fiscal year ended December 31, 2018, Defendant Bostelman received

$170,000 in compensation from the Company. This included $100,000 in fees earned and cash

paid and $70,000 in stock awards.

       42.    The Company’s 2018 10-K/A stated the following about Defendant Bostelman:

       Bostelman is chief executive officer of Vaco Holdings, LLC, a professional
       staffing firm (“Vaco”), which he co-founded in 2002. Prior to co-founding Vaco,
       Mr. Bostelman was a regional manager for Robert Half International Inc., a
       provider of staffing services for accounting and finance professionals, where he
       worked from 1997 through 2001 and prior to that was an auditor for Arthur
       Anderson. Mr. Bostelman served six years in the Marine Corps Reserves,
       including a five month active tour of duty in the first Gulf War. The Board of
       Directors believes that Mr. Bostelman is qualified to serve as a director as a result
       of his accounting background and his broad management experience serving as
       regional manager of a national professional staffing firm and as chief executive
       officer of Vaco.




                                              - 12 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 12 of 73 PageID #: 12
       43.    Upon information and belief, Defendant Bostelman is a citizen of Tennessee.




       Defendant Burch

       44.    Defendant Lucius E. Burch, III (“Burch”) has served as a Company director since

2012. He also serves as a member of the Compensation Committee and as a member of the

Nominating and Corporate Governance Committee. According to the 2018 10-K/A, on April 24,

2019, Defendant Burch beneficially owned 1,069,479 shares of the Company’s common stock.

Given that the price per share of the Company’s common stock at the close of trading on April

24, 2019 was $1.54, Burch owned over $1.64 million worth of AAC stock.

       45.    For the fiscal year ended December 31, 2018, Defendant Burch received $140,000

in compensation from the Company. This included $70,000 in fees earned and cash paid and

$70,000 in stock awards.

       46.    The Company’s 2018 10-K/A stated the following about Defendant Burch:

       Since 1989, Mr. Burch has served as the chairman and chief executive officer of
       Burch Investment Group, formerly Massey Burch Investment Group. Mr. Burch
       began his tenure at Massey Investment Company (the predecessor of Massey
       Burch Investment Group) as a financial analyst and portfolio manager in 1968.
       Mr. Burch is also the chairman and chief executive officer of Collateral Guaranty,
       a credit enhancement fund. Mr. Burch is the former chairman of CoreCivic, Inc.
       (f/k/a Corrections Corporation of America) (NYSE:CXW), an operator of private
       prisons and detention centers and has served on numerous private and public
       company boards. The Board of Directors believes that Mr. Burch is qualified to
       serve as a director as a result of his extensive knowledge of and experience in the
       healthcare industry, his prior extensive board experience, including service on the
       boards of directors of seven companies traded on NYSE, and his general business
       and financial acumen.

       47.    Upon information and belief, Defendant Burch is a citizen of Tennessee.



                                             - 13 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 13 of 73 PageID #: 13
       Defendant Cash

       48.    Defendant W. Larry Cash (“Cash”) has served as a Company director since 2017.

He also serves as Chairman of the Audit Committee and as a member of the Compensation

Committee. According to the 2018 10-K/A, on April 24, 2019, Defendant Cash beneficially

owned 150,908 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on April 24, 2019 was $1.54, Cash owned

$232,398 worth of AAC stock.

       49.    For the fiscal year ended December 31, 2018, Defendant Cash received $210,000

in compensation from the Company. This included $140,000 in fees earned and cash paid and

$70,000 in stock awards.

       50.    The Company’s 2018 10-K/A stated the following about Defendant Cash:

       Mr. Cash most recently served as President of Financial Services, Chief Financial
       Officer and member of the board of directors of Community Health Systems, Inc.
       (NYSE:CYH) from 1997 until his retirement in May 2017. Prior to his tenure at
       Community Health Systems, Mr. Cash served as Vice President and Group Chief
       Financial Officer of Columbia/HCA Healthcare Corporation (NYSE:HCA) from
       1996 to 1997, Senior Vice President Finance and Operations of Humana, Inc.
       (NYSE:HUM) from 1973 to 1996 and as an accountant at
       PricewaterhouseCoopers from 1970 to 1973. He currently serves on the board of
       Cross Country Healthcare (Nasdaq: CCRN) and privately owned HealthChannels
       Inc. For 11 consecutive years, Mr. Cash was recognized as one of the Top 3 CFOs
       in the healthcare sector by Institutional Investor magazine. Mr. Cash is also a
       member of the Nashville Health Care Council. The Board of Directors believes
       that Mr. Cash is qualified to serve as a director as a result of his extensive
       knowledge of and experience in the healthcare industry, his prior extensive board
       experience, including service on the boards of directors of companies traded on
       NYSE and Nasdaq, and his general business and financial acumen.


                                            - 14 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 14 of 73 PageID #: 14
       51.    Upon information and belief, Defendant Cash is a citizen of Tennessee.




       Defendant Freeman

       52.    Defendant Darrell S. Freeman, Sr. (“Freeman”) has served as a Company director

since 2013. Freeman serves as the Company’s Lead Independent Director. He also serves as

Chairman of the Nominating and Corporate Governance Committee, Chairman of the

Compliance and Quality Care Committee and as a member of the Compensation Committee and

Audit Committee. According to the 2018 10-K/A, on April 24, 2019, Defendant Freeman

beneficially owned 360,341 shares of the Company’s common stock. Given that the price per

share of the Company’s common stock at the close of trading on April 24, 2019 was $1.54,

Freeman owned over $554,925 worth of AAC stock.

       53.    For the fiscal year ended December 31, 2018, Defendant Freeman received

$210,000 in compensation from the Company. This included $140,000 in fees earned and cash

paid and $70,000 in stock awards.

       54.    The Company’s 2018 10-K/A stated the following about Defendant Freeman:

       Mr. Freeman currently serves as the Executive Managing Director of Zycron,
       Inc., an information technology services and solutions firm he founded in 1991.
       Mr. Freeman served as the executive chairman of Zycron, Inc. from the
       company’s formation until April 2017. Mr. Freeman co-founded Tennessee-based
       Reliant Bank in 2006, and he has served as a board member and a member of the
       audit and compensation committees of Commerce Union Bancshares, Inc., the
       holding company for Reliant Bank (Nasdaq:CUBN), since 2006. Since 2016,
       Mr. Freeman has also served as the chairman of the board of directors of S3 Asset
       Management, a technology and medical equipment recycling company.
       Additionally, in 2007 Mr. Freeman co-founded Pinnacle Construction Partners, a
       construction management firm, and has served as the chairman since 2007. In
       2017, Mr. Freeman was appointed to a six-year term on Board of Trustees of


                                            - 15 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 15 of 73 PageID #: 15
       Middle Tennessee State University by Governor Bill Haslam. From 2012 to 2016,
       Mr. Freeman served on the Tennessee Board of Regents. The Board of Directors
       believes that Mr. Freeman is qualified to serve as a director as a result of his
       extensive business and financial experience and insight into risk management
       from his experience co-founding Reliant Bank and his service on its audit
       committee.

       55.    Upon information and belief, Defendant Freeman is a citizen of Tennessee.

       Defendant Hillis

       56.    Defendant David W. Hillis, Sr. (“Hillis”) has served as a Company director since

2018. He has also serves as a member of the Compliance and Quality Care Committee.

According to the 2018 10-K/A, on April 24, 2019, Defendant Hillis beneficially owned 652,959

shares of the Company’s common stock. Given that the price per share of the Company’s

common stock at the close of trading on April 24, 2019 was $1.54, Hillis owned over $1 million

worth of AAC stock.

       57.    For the fiscal year ended December 31, 2018, Defendant Hillis received $140,000

in compensation from the Company. This included $70,000 in fees earned and cash paid and

$70,000 in stock awards.

       58.    The Company’s 2018 10-K/A stated the following about Defendant Hillis:

       Mr. Hillis most recently served as Chairman and Chief Executive Officer of
       AdCare, Inc. (“AdCare”), which we acquired in March 2018, where he managed
       services and acquisitions of facilities specializing in alcohol and drug addiction
       care. Mr. Hillis also served as Chief Executive Officer of AdCare Hospital of
       Worcester, Inc., a 114-bed hospital in Worcester, Massachusetts, from 1974 until
       our acquisition of AdCare and as Chairman of AdCare Criminal Justice Services,
       Inc., a company providing alcohol and drug treatment services to federal, state
       and county jails and correctional facilities from 1989 until our acquisition of
       AdCare. Mr. Hillis has served as Chairman of the board of directors of Fallon
       Community Health Plan since 2003 and sat on the audit, academic affairs and
       finance committees of the board of trustees of Endicott College from 2005 until
       2014. He is also a former member of the board of directors of the Central
       Massachusetts Chapter of the American Red Cross. Based on his extensive
       experience in the addiction treatment industry, we have determined that Mr. Hillis

                                             - 16 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 16 of 73 PageID #: 16
       is qualified to serve as a director.

       59.     Upon information and belief, Defendant Hillis is a citizen of Massachusetts.

       Defendant Kloeppel

       60.     Defendant David C. Kloeppel (“Kloeppel”) served as a Company director from

2013 until his resignation in May 2019. He has also served as a member of the Compensation

Committee and as a member of the Audit Committee. According to the 2018 10-K/A, on April

24, 2019, Defendant Kloeppel beneficially owned 310,988 shares of the Company’s common

stock. Given that the price per share of the Company’s common stock at the close of trading on

April 24, 2019 was $1.54, Kloeppel owned over $478,921 worth of AAC stock.

       61.     For the fiscal year ended December 31, 2018, Defendant Kloeppel received

$170,000 in compensation from the Company. This included $100,000 in fees earned and cash

paid and $70,000 in stock awards.

       62.     During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Kloeppel made the following sales of Company stock, and made no purchases of

Company stock:

                 Date             Shares               Price          Proceeds

              4/2/2018             5,000           $11.32            $56,600.00

              3/15/2018            5,000           $12.02            $60,100.00

              1/29/2018           10,000               $9.50         $95,000.00


Thus, in total, before the fraud was exposed, he sold 20,000 Company shares on inside

information, for which he received approximately $211,700. His insider sales made with


                                              - 17 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 17 of 73 PageID #: 17
knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme.

       63.    The Company’s 2018 10-K/A stated the following about Defendant Kloeppel:

        Mr. Kloeppel is chairman of Eventa Global, Inc., a travel services company he
       founded in 2014. Mr. Kloeppel also serves as chief executive officer of Domus
       Hospitality, LLC, an entity focused on investment in the hospitality industry that
       he founded in 2013 and as a director of Cloudbeds, a hotel management software
       company, since 2013. Mr. Kloeppel served as president and chief operating
       officer of Ryman Hospitality Partners (NYSE:RHP) (f/k/a Gaylord Entertainment
       Company (NYSE:GET)) from 2009 to 2012; as president and chief financial
       officer from 2008 to 2009; and as executive vice president and chief financial
       officer from 2001 until 2008. Prior to joining Gaylord Entertainment Company,
       he worked in the Mergers and Acquisitions Department at Deutsche Bank in New
       York, where he served as vice president and was responsible for that department’s
       activities in the lodging, leisure and real estate sectors. Mr. Kloeppel served as a
       director of FelCor Lodging Trust Inc. (NYSE:FCH) from 2005 to 2008, and was a
       member of the audit and compensation committees. Mr. Kloeppel currently serves
       on the Board of Visitors of the Owen Graduate School of Management at
       Vanderbilt University and the Board of Trustees at University School of
       Nashville. The Board of Directors believes that Mr. Kloeppel is qualified to serve
       as a director as a result of his prior public company executive officer experience,
       his extensive corporate governance experience as an officer and director of
       publicly traded companies and his general business and financial acumen.

       64.    Upon information and belief, Defendant Kloeppel is a citizen of Tennessee.

       Defendant Ragsdale

       65.    Defendant Richard E. Ragsdale (“Ragsdale”) served as a Company director from

2012 until his resignation effective May 15, 2018 at the Company’s annual meeting. According

to the 2018 Proxy Statement, on April 6, 2018, Defendant Ragsdale beneficially owned 75,104

shares of the Company’s common stock. Given that the price per share of the Company’s

common stock at the close of trading on April 6, 2018 was $11.46, Ragsdale owned $883,223

worth of AAC stock.




                                              - 18 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 18 of 73 PageID #: 18
       66.    For the fiscal year ended December 31, 2017, Defendant Ragsdale received

$135,600 in compensation from the Company. This included $42,000 in fees earned and cash

paid and $75,920 in stock awards.

       67.    The Company’s 2017 Proxy Statement stated the following about Defendant

Ragsdale:

       Mr. Ragsdale has co-founded and operated 17 healthcare corporations during his
       career. After beginning his career with Chase Manhattan Bank in New York,
       Mr. Ragsdale served as president and treasurer of Hospital Affiliates
       International, Inc., one of the country’s first hospital management firms, from
       1973 to 1977, and served as vice president and chief financial officer of INA
       Health Care Group from 1977 to 1981. In 1981, he co-founded a hospital
       management company, Republic Health Corporation, which went public in 1983
       and was acquired by an investor group in 1986. In 1985, Mr. Ragsdale co-
       founded Community Health Systems, Inc. (NYSE:CYH), a hospital management
       company, and served as chairman from 1985 to 1996. In 2000, he co-
       founded HealthMont Inc., an operator of community hospitals, and served as
       chairman from its formation in early 2000 until its acquisition by SunLink in
       October 2003. Mr. Ragsdale has been a private investor since his retirement in
       2003. Mr. Ragsdale has served on the boards of numerous public and private
       companies and from June 2008 to June 2016 served as a director of
       BreatheAmerica, Inc., an operator of allergy, asthma and sinusitis treatment
       centers. The Board of Directors believes that Mr. Ragsdale is qualified to serve as
       a director as a result of his extensive knowledge of and experience in the
       healthcare industry, his prior extensive public company board experience and his
       general business and financial acumen.


       68.    Upon information and belief, Defendant Ragsdale is a citizen of Tennessee.

       Defendant Rouson

       69.    Defendant Darryl E. Rouson (“Rouson”) served as a Company director from 2017

until his resignation effective May 15, 2018 at the Company’s annual meeting.




                                             - 19 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 19 of 73 PageID #: 19
        70.    For the fiscal year ended December 31, 2017, Defendant Ragsdale received

$80,000 in compensation from the Company. This included $80,000 in fees earned and cash

paid.

        71.    The Company’s 2017 Proxy Statement stated the following about Defendant

Rouson:

        Since November 2016, Darryl E. Rouson has served as a Florida State Senator
        and previously served in the Florida House of Representatives from April 2008 to
        November 2016. In March 2017, Florida House Speaker Richard Corcoran
        appointed Sen. Rouson to the Constitutional Revision Commission, and in 2007
        then-Governor Charlie Crist appointed Sen. Rouson to a one-year term on the
        Taxation and Budget Reform Commission. Since June 2014, Sen. Rouson has
        also practiced law with the Dolman Law Group in St. Petersburg, Florida. In
        2003, he was appointed a chair of the Substance Abuse and Addictions Task
        Force for the National Bar Association. Sen. Rouson also served as the President
        of the St. Petersburg NAACP from 2000 to 2005 and President of the St.
        Petersburg Black Chamber of Commerce from 2003 to 2004. Sen. Rouson
        received his Bachelor of Arts from Xavier University in New Orleans, Louisiana
        and his Juris Doctor from the University of Florida in Gainesville, Florida. The
        Board of Directors believes that Mr. Rouson is qualified to serve as a director as a
        result of his personal experience in addiction, rehabilitation and recovery issues,
        as well as his research, presentations and involvement in recovery matters. He has
        demonstrated a commitment to public service and activism

        72.    Upon information and belief, Defendant Rouson is a citizen of Florida.

               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

        73.    By reason of their positions as officers, directors and/or fiduciaries of AAC and

because of their ability to control the business and corporate affairs of AAC, the Individual

Defendants owed AAC and its shareholders fiduciary obligations of trust, loyalty, good faith, and

due care, and were and are required to use their utmost ability to control and manage AAC in a

fair, just, honest, and equitable manner. The Individual Defendants were and are required to act

in furtherance of the best interests of AAC and its shareholders so as to benefit all shareholders

equally.

                                               - 20 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 20 of 73 PageID #: 20
       74.     Each director and officer of the Company owes to AAC and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the Company and in

the use and preservation of its property and assets and the highest obligations of fair dealing.

       75.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of AAC, were able to and did, directly and/or indirectly, exercise control

over the wrongful acts complained of herein.

       76.     To discharge their duties, the officers and directors of AAC were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       77.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of AAC, the absence of good faith on their

part, or a reckless disregard for their duties to the Company and its shareholders that the

Individual Defendants were aware or should have been aware posed a risk of serious injury to the

Company. The conduct of the Individual Defendants who were also officers and directors of the

Company has been ratified by the remaining Individual Defendants who collectively comprised

AAC’s Board at all relevant times.

       78.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the



                                               - 21 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 21 of 73 PageID #: 21
NYSE, the Individual Defendants had a duty to prevent and not to effect the dissemination of

inaccurate and untruthful information with respect to the Company’s financial condition,

performance, growth, operations, financial statements, business, products, management,

earnings, internal controls, and present and future business prospects, so that the market price of

the Company’s common stock would be based upon truthful and accurate information.

       79.       To discharge their duties, the officers and directors of AAC were required to

exercise reasonable and prudent supervision over the management, policies, practices, and

internal controls of the Company. By virtue of such duties, the officers and directors of AAC

were required to, among other things:

       (a)       ensure that the Company was operated in a diligent, honest, and prudent manner

       in accordance with the laws and regulations of Nevada, Tennessee, the United States, and

       pursuant to AAC’s own internal guidelines, including its Code of Business Conduct and

       Ethics;

       (b)       conduct the affairs of the Company in an efficient, business-like manner so as to

       make it possible to provide the highest quality performance of its business, to avoid

       wasting the Company’s assets, and to maximize the value of the Company’s stock;

       (c)       remain informed as to how AAC conducted its operations, and, upon receipt of

       notice or information of imprudent or unsound conditions or practices, to make

       reasonable inquiry in connection therewith, and to take steps to correct such conditions or

       practices;

       (d)       establish and maintain systematic and accurate records and reports of the business

       and internal affairs of AAC and procedures for the reporting of the business and internal



                                               - 22 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 22 of 73 PageID #: 22
       affairs to the Board and to periodically investigate, or cause independent investigation to

       be made of, said reports and records;

       (e)    maintain and implement an adequate and functioning system of internal legal,

       financial, and management controls, such that AAC’s operations would comply with all

       laws and AAC’s financial statements and regulatory filings filed with the SEC and

       disseminated to the public and the Company’s shareholders would be accurate;

       (f)    exercise reasonable control and supervision over the public statements made by

       the Company’s officers and employees and any other reports or information that the

       Company was required by law to disseminate;

       (g)    refrain from unduly benefiting themselves and other Company insiders at the

       expense of the Company;

       (h)    examine and evaluate any reports of examinations, audits, or other financial

       information concerning the financial affairs of the Company and to make full and

       accurate disclosure of all material facts concerning, inter alia, each of the subjects and

       duties set forth above; and

       (i)    conduct the affairs of the Company in an efficient, business-like manner so as to

       make it possible to provide the highest quality performance of its business, to avoid

       wasting the Company’s assets, and to maximize the value of the Company’s stock.

       80.    Each of the Individual Defendants further owed to AAC and the shareholders the

duty of loyalty requiring that each favor AAC’s interest and that of its shareholders over their

own while conducting the affairs of the Company and refrain from using their position, influence

or knowledge of the affairs of the Company to gain personal advantage.



                                               - 23 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 23 of 73 PageID #: 23
         81.   At all times relevant hereto, the Individual Defendants were the agents of each

other and of AAC and were at all times acting within the course and scope of such agency.

         82.   Because of their advisory, executive, managerial, and directorial positions with

AAC, each of the Individual Defendants had access to adverse, non-public information about the

Company.

         83.   The Individual Defendants, because of their positions of control and authority,

were able to and did, directly or indirectly, exercise control over the wrongful acts complained of

herein, as well as the contents of the various public statements issued by AAC.

         CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

         84.   In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants

further aided and abetted and/or assisted each other in breaching their respective duties.

         85.   The purpose and effect of the conspiracy, common enterprise, and/or common

course of conduct was, among other things, to: (i) facilitate and disguise the Individual

Defendants’ violations of law, including breaches of fiduciary duty, unjust enrichment, waste of

corporate assets, gross mismanagement, abuse of control, and violations of Sections 14(a), 10(b)

and 20(a) of the Exchange Act; (ii) conceal adverse information concerning the Company’s

operations, financial condition, legal compliance, future business prospects and internal controls;

and (iii) to artificially inflate the Company’s stock price while the Company repurchased its own

stock.



                                               - 24 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 24 of 73 PageID #: 24
       86.    The Individual Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by causing the Company purposefully, recklessly, or

negligently to conceal material facts, fail to correct such misrepresentations, and violate

applicable laws. Because the actions described herein occurred under the authority of the Board,

each of the Individual Defendants who are directors of AAC was a direct, necessary, and

substantial participant in the conspiracy, common enterprise, and/or common course of conduct

complained of herein.

       87.    Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted

with actual or constructive knowledge of the primary wrongdoing, substantially assisted the

accomplishment of that wrongdoing, and was or should have been aware of his or her overall

contribution to and furtherance of the wrongdoing.

       88.    At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of AAC, and was at all times acting within the

course and scope of such agency.

                                AAC’S CODE OF CONDUCT

       89.    Pursuant to the Company’s Code of Business Conduct and Conduct (the “Code of

Conduct”), the Code of Conduct is mandatory and “applicable to the Company’s directors and

employees.”

       90.    The Code of Conduct provides, in the section titled “Accurate Periodic Reports

and Other Public Communications” that:



                                             - 25 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 25 of 73 PageID #: 25
  Accuracy, reliability and timeliness in the preparation of all business records,
  financial statements, periodic reports to regulatory and other government agencies
  and other public communications are of critical importance to the corporate
  decision-making process and to the proper discharge of the Company’s financial,
  legal and reporting obligations. Employees must exercise the highest standard of
  care in preparing such materials. To ensure the quality of such materials, the
  Company has established the following guidelines.

  a. The Company and its employees must comply with generally accepted
  accounting principles at all times.

  b. All books and records must fairly and accurately reflect the Company’s
  transactions, assets, liabilities, revenues and expenses.

  c. The Company maintains a system of internal accounting controls and disclosure
  controls that provides reasonable assurances to management that all transactions
  are properly recorded and disclosed.

  d. The Company’s accounting records must not contain any false or intentionally
  misleading entries.

  e. No transaction may be intentionally misclassified as to accounts, departments
  or accounting periods or in any other manner.

  f. All transactions must be supported by accurate documentation in reasonable
  detail and recorded in the proper account and in the proper accounting period. No
  false or fictitious invoices may be paid or created.

  g. No information may be concealed from the internal auditors or the independent
  auditors.

  h. The Company will maintain an adverse event management standard that
  provides reasonable assurances to management that all material events concerning
  patient care and safety, all material communications with regulators and legal
  authorities, and all material developments in litigation are properly reported to the
  Board of Directors and disclosed, as deemed appropriate.

  Furthermore, each employee and director must promptly disclose to the Chief
  Legal Officer or Chief Compliance Officer any information he or she may have
  concerning (i) significant deficiencies in the design or operation of internal
  controls which could adversely affect the Company’s ability to record, process,
  summarize and report financial data or (ii) any fraud, whether or not material,
  involving management or other employees of the Company who have a



                                         - 26 -



Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 26 of 73 PageID #: 26
       significant role in the Company’s financial reporting, disclosures or internal
       controls.
       If an employee or director believes that the Company’s books and records are not
       being maintained in accordance with these requirements, he or she should report
       the matter immediately to the Chief Legal Officer or Chief Compliance Officer

       91.     The Code of Conduct provides, in the section titled “Compliance with Laws,

Rules and Regulations and Company Policies,” in relevant part, that:

       Employees and directors are expected to comply with both the letter and spirit of
       all applicable governmental laws, rules and regulations and to promptly report any
       suspected violations of governmental laws, rules and regulations to the Chief
       Legal Officer or Chief Compliance Officer. Further, employees and directors are
       expected to comply with all Company policies and procedures, specifically
       including facility-specific policies and procedures, and to promptly report any
       suspected violations of Company policies or procedures to his or her immediate
       supervisor or to the Chief Compliance Officer. No one will be subject to
       retaliation because of a good faith report of a suspected violation. The Company
       provides anonymous reporting mechanisms for employees’ use in reporting
       concerns about financial reporting, accounting or auditing matters. Employees
       who fail to comply with applicable laws, rules or regulations may be subject to
       disciplinary measures, up to and including termination of employment.

       a. Insider Information and Securities Trading. The Company has adopted an
         Insider Trading Policy applicable to officers, directors, employees, consultants
         and contractors of the Company and its subsidiaries, as well as immediate
         family members and household members of such persons. The Insider Trading
         Policy is incorporated by reference into this Code. The Company expects
         officers, directors, employees, consultants and contractors to comply strictly
         with applicable insider trading laws and the Insider Trading Policy.

       AAC’s Insider Trading Policy

       92.     The Insider Trading Policy, which is referenced in the Code of Conduct, provides,

in the section titled “Statement of the Policy,” that:

       It is the policy of the Company that no director, officer or other employee of the
       Company (or any other person designated by this Policy or by the Compliance
       Officer as subject to this Policy) who is aware of material nonpublic information
       relating to the Company may, directly, or indirectly through family members or
       other persons or entities:



                                                - 27 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 27 of 73 PageID #: 27
       1.      Engage in transactions in Company Securities, except as otherwise
               specified in this Policy under the headings “Transactions Under Company
               Plans,” “Transactions Not Involving a Purchase or Sale” and “Rule 10b5-1
               Plans;”

       2.      Recommend the purchase or sale of any Company Securities;

       3.      Disclose material nonpublic information to persons within the Company
               whose jobs do not require them to have that information, or outside of the
               Company to other persons, including, without limitation, family, friends,
               business associates, investors and expert consulting firms, unless any such
               disclosure has been broadly and publicly disseminated in accordance with
               the Company’s Regulation FD Policy; or

       4.      Assist anyone engaged in the above activities.

       In addition, it is the policy of the Company that no director, officer or other
       employee of the Company (or any other person designated as subject to this
       Policy) who, in the course of working for the Company, learns of material
       nonpublic information about a company with which the Company does business,
       including a customer or supplier of the Company, may trade in that company’s
       securities until the information becomes public or is no longer material.

       There are no exceptions to this Policy except as specifically noted herein.
       Transactions that may be necessary or justifiable for independent reasons (such as
       the need to raise money for an emergency expenditure), or small transactions, are
       not excepted from this Policy. The securities laws do not recognize any mitigating
       circumstances, and, in any event, even the appearance of an improper transaction
       must be avoided to preserve the Company’s reputation for adhering to the highest
       standards of conduct.

       93.     The Individual Defendants violated the Code of Conduct by engaging in or

permitting the scheme to issue materially false and misleading statements to the public and to

facilitate and disguise the Individual Defendants’ violations of law, including breaches of

fiduciary duty, waste of corporate assets, unjust enrichment, abuse of control, gross

mismanagement, and violations of Sections 14(a), 10(b) and 20(a) of the Exchange Act, and

failing to report the same.

                              AUDIT COMMITTEE CHARTER


                                              - 28 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 28 of 73 PageID #: 28
       94.     Under the Amended and Restated Audit Committee Charter (the “Audit

Committee Charter”), the members of the Committee’s duties and responsibilities include, inter

alia: “to oversee the Company’s financial reporting process on behalf of the Board and report the

results of its activities to the Board.” The Audit Committee Charter states the following, in

relevant part, about some of the responsibilities of the Audit Committee:

       . . . the Committee shall be directly responsible for, and have sole authority as to,
       the appointment, retention and termination, compensation (on behalf of the
       Company) and oversight of the work of any other registered public accounting
       firm engaged for the purpose of preparing or issuing an audit report or to perform
       audit, review or attestation services, which firm shall also report directly to the
       Committee.

                                      *       *            *

       In performing its functions, the Committee shall undertake those tasks and
       responsibilities that, in its judgment, would contribute most effectively to and
       implement the purposes of the Committee.




             COMPLIANCE AND QUALITY CARE COMMITTEE CHARTER

       95.     According to the Company’s Charter for the Compliance and Quality Care

Committee (the “Compliance and Quality Care Charter”), the purpose of the Compliance and

Quality Care Committee:

       . . . shall be to assist the Board in fulfilling its oversight responsibilities relating
       to (a) the Corporation’s compliance with applicable laws and regulations, (b) the
       Corporation’s compliance program, (c) the adequacy of the Corporation’s internal
       and external compliance controls, (d) the effectiveness of management policies,
       procedures and practices relating to compliance, and (e) the Corporation’s
       policies and procedures relating to the delivery of quality care to clients. The
       Committee shall advise the Board as to the status of the Corporation’s compliance
       program and ongoing developments relating to compliance and quality matters.

                                                  - 29 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 29 of 73 PageID #: 29
       96.         In the section titled “Responsibilities” the Compliance and Quality Care Charter

separates the committee’s responsibilities into “Compliance Related Duties” and “Quality

Related Duties.” The Compliance Related Duties are, inter alia, as follows:

             Compliance Related Duties

           The Committee shall have the following goals and responsibilities with
       respect to the Corporation’s compliance efforts:

             (a) Provide oversight of the Corporation’s compliance with applicable laws
                    and regulations and communicate significant compliance issues to the
                    Board and to other Board committees;

             (b) Review significant compliance risk areas and the steps management has
                    taken to monitor, control and report such compliance risk exposures;

             (c) Regularly review reports of the General Counsel on litigation, any
                    material reports or inquiries received by the Corporation from
                    regulators or governmental agencies, and other matters, including the
                    scope and effectiveness of compliance policies and programs;

             (d)      Review reports of the Corporation’s Compliance Committee;

             (e)      Review and evaluate, at least annually, the effectiveness of the
                      Corporation’s compliance staff, the Compliance Committee and
                      compliance and ethics program;

             (f)      Review and approve compliance related policies and procedures,
                      including employee standards of conduct;

             (g)      Report compliance issues that may have significant financial
                      implications to the Corporation’s Audit Committee and otherwise
                      assist the Audit Committee in the discharge of such committee’s
                      obligations related to such compliance issues; and

             (h)      Meet regularly in executive session with the Corporation’s Chief
                      Compliance Officer.




                                                 - 30 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 30 of 73 PageID #: 30
                          INDIVIDUAL DEFENDANTS’ MISCONDUCT

          Background

          97.     AAC is a provider of substance use treatment services. AAC provides inpatient

and outpatient services for individuals with drug addiction, alcohol addiction, and co-occurring

mental/behavioral health issues. According to the Company’s website, AAC is the only publicly

traded company in the addiction treatment space.1

          98.     As of December 31, 2018, AAC operated 11 inpatient treatment facilities

throughout the United States.

          99.     Throughout the Relevant Period, AAC did not maintain control over its financial

statements and operational statements. This caused the Company’s financial reports throughout

the Relevant Period to be materially false and misleading.

          False and Misleading Statements

          2016 10-K

          100.    On March 8, 2017, the Company filed its annual report with the SEC announcing

its financial and operating results for the quarter and year ended December 31, 2016 on a Form

10-K (the “2016 10-K”). The 2016 10-K was signed by Defendants Cartwright, Manz,

McWilliams, Freeman, Bostelman, Burch, Kloeppel and Ragsdale.

          101.    For the 2016 fiscal year, AAC reported net loss of $0.59 million attributable to

Company stockholders, or $0.03 per diluted share, on net revenue of $279.77 million, compared

to net income of $11.17 million attributable to Company stockholders, or $0.48 per diluted share,

on revenue of $212.26 million for the prior year.



1
    https://americanaddictioncenters.org/, last visited August 2, 2019.

                                                 - 31 -



       Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 31 of 73 PageID #: 31
       102.    The 2016 10-K further stated that the Company, for the fiscal year ended

December 31, 2016, had accounts receivable of $45.83 million, net of allowances of $87.33

million and a provision for doubtful accounts of $21.49 million.

       103.    The 2016 10-K stated, in relevant part, about the Company’s disclosure controls

and procedures:

       As of the end of the period covered by this report, our management conducted an
       evaluation, with the participation of our Chief Executive Officer and Chief
       Financial Officer, of the effectiveness of our disclosure controls and procedures
       (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act). Based on
       this evaluation, our Chief Executive Officer and Chief Financial Officer
       concluded that our disclosure controls and procedures were effective to ensure
       that information required to be disclosed by us in the reports that we file or submit
       under the Exchange Act is recorded, processed, summarized and reported within
       the time periods specified in the SEC’s rules and forms and that such information
       is accumulated and communicated to management, including our Chief Executive
       Officer and Chief Financial Officer, as appropriate to allow timely decisions
       regarding required disclosure.

       104.    The 2016 10-K, stated in relevant part, about the Company’s internal control over

financial reporting:

       Under the supervision and with the participation of our management, including
       our principal executive officer and principal financial officer, we conducted an
       assessment of the effectiveness of our internal control over financial reporting
       based on the framework in Internal Control — Integrated Framework issued by
       the Committee of Sponsoring Organizations of the Treadway Commission (2013
       framework). Based on our assessment under the framework in Internal Control
       — Integrated Framework, our management concluded that our internal control
       over financial reporting was effective as of December 31, 2016.

                                        *       *       *

       There have been no changes in our internal control over financial reporting during
       the fourth quarter ended December 31, 2016, that have materially affected, or are
       reasonably likely to materially affect our internal control over financial reporting.

       105.    The 2016 10-K also contained general statements about the risk of errors in the

Company’s financial reporting. To this point, the 2016 10-K stated, “Because of its inherent

                                              - 32 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 32 of 73 PageID #: 32
limitations,   internal   control   over   financial     reporting   may   not   prevent   or   detect

misstatements. Therefore, even those systems determined to be effective can provide only

reasonable assurance with respect to financial statement preparation and presentation.”

       106.     Attached to the 2016 10-K were certifications pursuant to Rule 13a-14(a) and

15d-14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by

Defendants Cartwright and Manz attesting to the accuracy of the 2016 10-K.

       2017 Proxy Statement

       107.     On April 12, 2017, the Company filed its 2017 Proxy Statement. Defendants

Cartwright, Bostelman, Burch, Freeman, Kloeppel, Ragsdale, Rouson and non-defendant Jerrod

N. Menz solicited the 2017 Proxy Statement which contained material misstatements and

omissions.2

       108.     The 2017 Proxy Statement stated, that the Company had a Code of Business

Conduct and Ethics (the Code of Conduct) posted on the Company’s website. The Code of

Conduct applies to “[the Company’s] officers, directors and employees.”

       109.     The 2017 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Company’s Code of Conduct was not followed, as evident by the numerous

false and misleading statements alleged herein, the insider trading engaged in by three of the

Individual Defendants, and the Individual Defendant’s failures to report violations of the Code of

Conduct.

       110.     The Individual Defendants also caused the 2017 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-
2
 Plaintiff’s allegations with respect to the misleading statements in the 2017 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.

                                                - 33 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 33 of 73 PageID #: 33
performance” elements. The 2017 Proxy Statement stated that “[the Company] believe[s] such

performance-based incentive compensation aligns our named executive officers’ compensation

to the Company’s goals” while failing to disclose that the Company’s share price was artificially

inflated as a result of false and misleading statements alleged herein.

        111.    The 2017 Proxy Statement was materially false and misleading, and failed to

disclose material facts necessary to make the statements made not false and misleading.

Specifically, the Individual Defendants improperly failed to disclose, inter alia, that: (1) the

Company did not have appropriate procedures and internal controls over financial reporting and

disclosures that would accurately report adjustments related to estimates for accounts receivable,

provision for doubtful accounts, and revenue; (2) due to this, AAC misstated its financials and

operating results in its annual reports filed for 2016 and 2017 as well as its quarterly reports filed

through 2017 and 2018; (3) consequently, AAC had to restate its financial reports for those

periods as they were deemed unreliable; and (4) AAC failed to maintain internal controls. As a

result of the foregoing, the Company’s public statements were materially false and misleading at

all relevant times.

        1Q17 10-Q

        112.    On May 4, 2017, AAC filed its quarterly report for the fiscal quarter ended March

31, 2017 on Form 10-Q (the “1Q17 10-Q”). For the quarter, AAC reported net loss of $0.60

million attributable to Company stockholders, or $0.03 per diluted share, on net revenue of

$73.04 million, compared to net income of $0.59 million attributable to Company stockholders,

or $0.03 per diluted share, on net revenue of $65.35 million for the same quarter in the prior

year.



                                                - 34 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 34 of 73 PageID #: 34
       113.    The 1Q17 10-Q further stated that the Company, for the three months ended

March 31, 2017, had accounts receivable of $13.4 million, accounts receivable, net of allowances

of $94.14 million for March 31, 2017 and a provision for doubtful accounts of $6.59 million.

       114.    The 1Q17 10-Q contained nearly identical statements as those provided in ¶¶ 103-

104 regarding the efficacy of the Company’s internal controls over financial disclosures and

reporting.

       115.    Attached to the 1Q17 10-Q were SOX certifications signed by Defendants

Cartwright and Manz, attesting to the accuracy of the 1Q17 10-Q.

       2Q17 10-Q

       116.    On August 3, 2017, AAC filed its quarterly report for the fiscal quarter ended

June 30, 2017 on Form 10-Q (the “2Q17 10-Q”). For the quarter, AAC reported net loss of $1.29

million attributable to Company stockholders, or $0.08 per diluted share, on net revenue of

$78.04 million, compared to net income of $0.87 million attributable to Company stockholders,

or $0.04 per diluted share, on revenue of $71.54 million for the same quarter in the prior year.

       117.    The 2Q17 10-Q further stated that the Company, for the six months ended June

30, 2017, had accounts receivable of $25.28 million, accounts receivable, net of allowances of

$96.53 million for June 30, 2017, and a provision for doubtful accounts of $16.08 million for the

six months ended June 30, 2017 and $9.5 million for 2Q17.

       118.    The 2Q17 10-Q contained nearly identical statements as those provided in ¶¶ 103-

104 regarding the efficacy of the Company’s internal controls over financial disclosures and

reporting.




                                               - 35 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 35 of 73 PageID #: 35
       119.       Attached to the 2Q17 10-Q were SOX certifications signed by Defendants

Cartwright and Manz, attesting to the accuracy of the 2Q17 10-Q.

       3Q17 10-Q

       120.       On November 6, 2017, AAC filed its quarterly report for the fiscal quarter ended

September 30, 2017 on Form 10-Q (the “3Q17 10-Q”). For the quarter, AAC reported net

income of $0.76 million attributable to Company stockholders, or $0.03 per diluted share, on net

revenue of $80.42 million, compared to net loss of $2.53 million attributable to Company

stockholders, or $0.11 per diluted share, on net revenue of $70.53 million for the same quarter in

the prior year.

       121.       The 3Q17 10-Q further stated that the Company, for the nine months ended

September 30, 2017, had accounts receivable of $30.98 million, accounts receivable, net of

allowances of $92.55 million for September 30, 2017, and a provision for doubtful accounts of

$25.77 million for the nine months ended September 30, 2017 and $9.68 million for the three

months ended September 30, 2017.

       122.       The 3Q17 10-Q contained nearly identical statements as those provided in ¶¶ 103-

104 regarding the efficacy of the Company’s internal controls over financial disclosures and

reporting.

       123.       Attached to the 3Q17 10-Q were SOX certifications signed by Defendants

Cartwright and Manz, attesting to the accuracy of the 3Q17 10-Q.

       2017 10-K

       124.       On February 23, 2018, the AAC filed its annual report with the SEC announcing

its financial results for the quarter and year ended December 31, 2017 on Form 10-K (the “2017



                                                - 36 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 36 of 73 PageID #: 36
10-K”). The 2017 10-K was signed by Defendants Cartwright, McWilliams, Freeman,

Blackburn, Bostelman, Burch, Cash, Kloeppel, Ragsdale and Rouson.

       125.    For the 2017 fiscal year, AAC reported net loss of $20.58 million attributable to

Company stockholders, or $0.88 per diluted share, on net revenue of $317.64 million, compared

to net loss of $0.59 million attributable to Company stockholders, or $0.03 per diluted share, on

revenue of $279.77 million for the prior year.

       126.    The 2017 10-K further stated that the Company, for the fiscal year ended

December 31, 2017, had accounts receivable of $43.68 million, net of allowances of $94.10

million and a provision for doubtful accounts of $36.91 million.

       127.    The 2017 10-K contained nearly identical statements as those provided in ¶¶ 103-

104 regarding the efficacy of the Company’s internal controls over financial disclosures and

reporting.

       128.    Attached to the 2017 10-K were certifications pursuant to Rule 13a-14(a) and

15d-14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by

Defendants Cartwright and McWilliams attesting to the accuracy of the 2017 10-K.

       2018 Proxy Statement

       129.    On April 13, 2018, the Company filed its 2018 Proxy Statement. Defendants

Cartwright, Blackburn, Bostelman, Burch, Cash, Freeman, Hillis and Kloeppel solicited the 2017

Proxy Statement which contained material misstatements and omissions.3




3
 Plaintiff’s allegations with respect to the misleading statements in the 2018 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.

                                                 - 37 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 37 of 73 PageID #: 37
       130.    The 2018 Proxy Statement stated that the Company had a Code of Business

Conduct and Ethics posted on the Company’s website. The Code of Conduct applies to “[the

Company’s] officers, directors and employees.”

       131.    The 2018 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Company’s Code of Conduct was not followed, as evident by the numerous

false and misleading statements alleged herein, the insider trading engaged in by three of the

Individual Defendants, and the Individual Defendant’s failures to report violations of the Code of

Conduct.

       132.    The Individual Defendants also caused the 2018 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ performance-

based elements. The 2018 Proxy Statement stated that “[the Company] believe[s] such

performance-based incentive compensation aligns our named executive officers’ compensation

to the Company’s goals” while failing to disclose that the Company’s share price was artificially

inflated as a result of false and misleading statements alleged herein.

       133.    The 2018 Proxy Statement was materially false and misleading, and they failed to

disclose material facts necessary to make the statements made not false and misleading.

Specifically, the Individual Defendants improperly failed to disclose, inter alia, that: (1) the

Company did not have appropriate procedures and internal controls over financial reporting and

disclosures that would accurately report adjustments related to estimates for accounts receivable,

provision for doubtful accounts, and revenue; (2) due to this, AAC misstated its financials and

operating results in its annual reports filed for 2016 and 2017 as well as its quarterly reports filed

through 2017 and 2018; (3) consequently, AAC had to restate its financial reports for those



                                                - 38 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 38 of 73 PageID #: 38
periods as they were deemed unreliable; and (4) AAC failed to maintain internal controls. As a

result of the foregoing, the Company’s public statements were materially false and misleading at

all relevant times.

        1Q18 10-Q

        134.    On May 9, 2018, AAC filed a quarterly report for the fiscal quarter ended March

31, 2018 on Form 10-Q (the “1Q18 10-Q”). For the quarter, AAC reported net loss of $0.20

million attributable to Company stockholders, or $0.01 per diluted share, on net revenue of

$78.47 million, compared to net loss of $0.60 million attributable to Company stockholders, or

$0.03 per diluted share, on net revenue of $73.04 million for the same quarter in the prior year.

        135.    The 1Q18 10-Q further stated that the Company, for the three months ended

March 31, 2018, had accounts receivable of $1.13 million, accounts receivable, net of allowances

of $99.58 million for March 31, 2018 and did not include an amount for provision for doubtful

accounts.

        136.    The 1Q18 10-Q contained nearly identical statements as those provided in ¶¶ 103-

104 regarding the efficacy of the Company’s internal controls over financial disclosures and

reporting.

        137.    Attached to the 1Q18 10-Q were SOX certifications signed by Defendants

Cartwright and McWilliams, attesting to the accuracy of the 1Q18 10-Q.

        2Q18 10-Q

        138.    On August 3, 2018, AAC filed its quarterly report for the fiscal quarter ended

 June 30, 2018 on Form 10-Q (the “2Q18 10-Q”). For the quarter, AAC reported net loss of

 $3.01 million attributable to Company stockholders, or $0.12 per diluted share, on net revenue



                                               - 39 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 39 of 73 PageID #: 39
of $86.76 million, compared to net loss of $1.92 million attributable to Company stockholders,

or $0.08 per diluted share, on revenue of $78.04 million for the same quarter in the prior year.

       139.       The 2Q18 10-Q further stated that the Company, for the six months ended June

30, 2018, had accounts receivable of $0.72 million, accounts receivable, net of allowances of

$97.36 million for June 30, 2018, and a provision for doubtful accounts of $0.37 million for the

three months and the six months ended June 30, 2018.

       140.       The 2Q18 10-Q contained nearly identical statements as those provided in ¶¶ 103-

104 regarding the efficacy of the Company’s internal controls over financial disclosures and

reporting.

       141.       Attached to the 2Q18 10-Q were SOX certifications signed by Defendants

Cartwright and McWilliams, attesting to the accuracy of the 2Q18 10-Q.




       3Q18 10-Q

       142.       On November 6, 2018, AAC filed its quarterly report for the fiscal quarter ended

September 30, 2018 on Form 10-Q (the “3Q18 10-Q”). For the quarter, AAC reported net loss of

$11.49 million attributable to Company stockholders, or $0.47 per diluted share, on net revenue

of $77.47 million, compared to net income of $0.76 million attributable to Company

stockholders, or $0.03 per diluted share, on net revenue of $80.42 million for the same quarter in

the prior year.

       143.       The 3Q18 10-Q further stated that the Company, for the nine months ended

September 30, 2018, had accounts receivable of $3.50 million, accounts receivable, net of



                                                - 40 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 40 of 73 PageID #: 40
allowances of $94.58 million for September 30, 2018, and a provision for doubtful accounts of

$0.37 million for the nine months ended September 30, 2018.

       144.    The 3Q18 10-Q contained nearly identical statements as those provided in ¶¶ 103-

104 regarding the efficacy of the Company’s internal controls over financial disclosures and

reporting.

       145.    Attached to the 3Q18 10-Q were SOX certifications signed by Defendants

Cartwright and McWilliams, attesting to the accuracy of the 3Q18 10-Q.

       146.    The statements in ¶¶ 100-106, ¶¶ 112-128 and ¶¶ 134-145 were materially false

and misleading, and they failed to disclose material facts necessary to make the statements made

not false and misleading. Specifically, the Individual Defendants improperly failed to disclose,

inter alia, that: (1) the Company did not have appropriate procedures and internal controls over

financial reporting and disclosures that would accurately report adjustments related to estimates

for accounts receivable, provision for doubtful accounts, and revenue; (2) due to this, AAC

misstated its financials and operating results in its annual reports filed for 2016 and 2017 as well

as its quarterly reports filed through 2017 and 2018; (3) consequently, AAC had to restate its

financial reports for those periods as they were deemed unreliable; and (4) AAC failed to

maintain internal controls. As a result of the foregoing, the Company’s public statements were

materially false and misleading at all relevant times.

                                           The Truth Emerges

       147.    On April 16, 2019, the Company issued the April 2019 Press Release. The April

2019 Press Release was attached as an exhibit to the Company’s Form 8-K filed with the SEC on

April 16, 2019. The April 2019 Press Release announced the Company’s fourth quarter 2018



                                               - 41 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 41 of 73 PageID #: 41
and full fiscal year ended December 31, 2018 financial results. The April 2019 Press Release,

further provided guidance for fiscal year 2019.

       148.    The April 2019 Press Release also revealed that the Company’s previous financial

results for the fiscal years ended 2016 and 2017 and all the quarterly reports filed with the SEC

throughout 2017 and 2018 could no longer be relied upon as they contained material

misstatements related to AAC’s estimates for accounts receivable, provision for doubtful

accounts, and revenue. Consequently, the April 2019 Press Release further disclosed that AAC

was required to restate the respective financial statements, and thus adjust its numbers for

accounts receivable, provision for doubtful accounts, and revenue for the Relevant Period. In

relevant part, the April 2019 Press Release stated:

       Restatement

       On March 29, 2019, the Company, the Audit Committee of the Company’s Board
       of Directors and executive management, in consultation with the Company’s
       independent registered public accounting firm, BDO USA, LLP (“BDO”),
       determined that adjustments to certain of its previously issued annual and interim
       financial statements were necessary, and that those annual and interim financial
       statements could no longer be relied upon. The adjustments related to estimates of
       accounts receivable, provision for doubtful accounts and revenue for the relevant
       periods described below, as well as the related income tax effects. Certain other
       immaterial reclassifications within the financial statements are also reflected in
       the adjustments. The restatements do not implicate misconduct with respect to the
       Company, its management or its employees.

       The Company’s previously issued annual financial statements are included in the
       Company’s Annual Report on Form 10-K for the years ended December 31, 2017
       and 2016 and the unaudited financial statements and included in the Company’s
       quarterly reports on Form 10-Q for the quarters ended September 30, 2018 and
       2017, June 30, 2018 and 2017, and March 31, 2018 and 2017, have been restated
       in the Company’s 2018 Annual Report on Form 10-K for the year ended
       December 31, 2018 to properly reflect these corrections.

       The adjustments do not relate to the change in estimate that the Company made
       during the three months ended September 30, 2018 and effective as of July 1,


                                               - 42 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 42 of 73 PageID #: 42
        2018, regarding its estimate of the collectability of accounts receivable,
        specifically relating to accounts where the Company has received a partial
        payment from a commercial insurance company, and the Company continues to
        pursue additional collections for the balance that it estimates remains outstanding
        or “partial payment accounts receivable”.

        All comparisons to prior period results contained in this release are presented on
        an as restated basis.

        149.     On this news, the Company’s share price dropped $0.40 per share, or 18.69%

from closing at $2.14 per share on April 15, 2019 to close at $1.74 per share on April 16, 2019.

        150.     The Company’s restated financials for the for the fiscal years ended 2016 and

2017 and the quarterly reports filed with the SEC for the quarters ended September 30, 2017 and

2018, June 30, 2017 and 2018, and March 31, 2017 and 2018, respectively, were provided in the

Company’s annual report on Form 10-K for the year ended December 31, 2018, filed with the

SEC on April 15, 2019 (the “Restatement”). For example, for the fiscal year ended December 31,

2016, provision for doubtful accounts was adjusted by $17,064,000. As originally reported for

the fiscal year ended December 31, 2016, the provision for doubtful accounts was $21,485,000.

This was restated to $38,549,000. Similarly, for the fiscal year ended December 31, 2017,

provision for doubtful accounts was adjusted by $10,982,000. As originally reported for the

fiscal year ended December 31, 2017, the provision for doubtful accounts was $36,914,000. This

was restated to $25,932,000.

        151.     The Restatement included the restatements and adjustments reflected in the

following chart:

                                                                           Year Ended,
                                                                           December 31,
  (in thousands, except
        share data)                                     2017                  2016             2015
Provision for doubtful
                          As Previously Reported $            36,914   $          21,485   $      18,113
accounts


                                                     - 43 -



     Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 43 of 73 PageID #: 43
                             Adjustments                  $            (10,982 ) $             17,064    $          24,268
                             Restated                     $            25,932       $          38,549    $          42,381


Income (loss) from
                             As Previously Reported $                      (7,743 ) $            (636 ) $           14,228
operations
                             Adjustments                  $            10,982       $          (17,064 ) $          (24,268 )
                             Restated                     $                3,239    $          (17,700 ) $          (10,040 )


Net (loss) income            As Previously Reported $                  (25,087 ) $              (5,741 ) $            8,341
                             Adjustments            $                    7,706 $               (20,629 ) $          (23,787 )
                             Restated                     $            (17,381 ) $             (26,370 ) $          (15,446 )


Basic (loss) earnings per
                             As Previously Reported
common share                                              $                 (0.88 ) $            (0.03 ) $             0.49
                             Adjustments                  $                 0.33    $            (0.90 ) $             (1.11 )
                             Restated                     $                 (0.55 ) $            (0.93 ) $             (0.62 )

Diluted (loss) earnings
                             As Previously Reported
per common share                                          $                 (0.88 ) $            (0.03 ) $              0.48
                             Adjustments                  $                  0.33 $              (0.90 ) $             (1.10 )
                             Restated                     $                 (0.55 ) $            (0.93 ) $             (0.62 )




          152.       The Restatement also included the following adjustments made to AAC’s

quarterly reports filed with the SEC during the Relevant Period:


                                        Quarter Ended

                      March 31,                June 30,                     September 30,
                      Restated                 Restated                       Restated               December 31,
                                                  (In thousands except share data)
2018:
Revenue          $          81,187        $             88,094         $            69,034       $            57,448      (a)
Net loss         $            (837 )      $             (3,592 )       $           (23,844 )     $           (38,445 ) (a),(b)
Net income
(loss)
available to     $           1,056        $             (1,602 )       $           (22,181 )     $           (36,677 ) (a),(b)

                                                              - 44 -



     Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 44 of 73 PageID #: 44
AAC
Holdings, Inc.
common
stockholders
Basic net loss
per share      $                  0.04   $              (0.07 )     $              (0.92 )   $              (1.52 )
Diluted net
loss per share $                  0.04   $              (0.07 )     $              (0.92 )   $              (1.52 )

                                                           Quarter Ended

                      March 31,              June 30,                   September 30,            December 31,
                      Restated               Restated                     Restated                 Restated
2017:                                           (In thousands except share data)
Revenue          $          73,039       $         78,042           $           80,424       $            86,136
Net (loss)
income           $            (766 )     $               158        $               715      $           (17,488 )    (c)
Net (loss)
income
available to
AAC
Holdings, Inc.
common
stockholders     $                275    $          1,140           $             1,841      $           (16,129 )    (c)
Basic net
(loss) income
per share        $                0.01   $              0.05        $              0.08      $              (0.69 )
Diluted net
(loss) income
per share        $                0.01   $              0.05        $              0.08      $              (0.69 )




         153.        Furthermore, the Restatement included the following adjustments to the

Company’s previously charged provision for doubtful accounts:

 Balance at December 31, 2015, restated                                                          $                41,145
    Additions charged to provision for doubtful accounts                                                          38,549
    Accounts written off, net of recoveries                                                                      (10,234 )
 Balance at December 31, 2016, restated                                                          $                69,460
    Additions charged to provision for doubtful accounts                                                          25,932
    Accounts written off, net of recoveries                                                                       (6,968 )
 Balance at December 31, 2017, restated                                                          $                88,424


 Balance at January 1, 2018 (1)                                                                  $                      -
  Additions charged to provision for doubtful accounts                                                                366



                                                           - 45 -



     Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 45 of 73 PageID #: 45
 Accounts written off, net of recoveries                                                (366 )
Balance at December 31, 2018
                                 Repurchases During the Relevant Period

       154.     During the period in which the Company made false and or misleading statements

and omissions, the Individual Defendants caused the Company to initiate repurchases of its

common stock that substantially damaged the Company, which overpaid an aggregate amount of

at least $672,189 for repurchases of its own stock during the Relevant Period.

       155.     According to the 1Q17 10-Q, during the three months ended March 31, 2017, the

Individual Defendants caused the Company to repurchase 13,613 shares of its own common

stock at an average price per share of approximately $8.53, for a total cost to the Company of

approximately $116,118.

       156.     Due to the artificial inflation of the Company’s stock price caused by

misrepresentations made by and/or caused to be made by the Individual Defendants, the

Company paid on average $7.17 more than the actual worth of each share during the three

months ended March 31, 2017. Thus, the total over payment by the Company for repurchases of

its own stock during the three months ended March 31, 2017 was approximately $97,605.

       157.     According to the 2Q17 10-Q, during the three months ended June 30, 2017 the

Individual Defendants caused the Company to repurchase 11,081 shares of its own common

stock at an average price per share of approximately $6.93, for a total cost to the Company of

approximately $76,791.

       158.     Due to the artificial inflation of the Company’s stock price caused by

misrepresentations made by and/or caused to be made by the Individual Defendants, the

Company paid on average $5.57 more than the actual worth of each share during the three



                                                - 46 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 46 of 73 PageID #: 46
months ended June 30, 2017. Thus, the total over payment by the Company for repurchases of its

own stock during the three months ended June 30, 2017 was approximately $61,721.

       159.   According to the 3Q17 10-Q, during the three months ended September 30, 2017,

the Individual Defendants caused the Company to repurchase 11,992 shares of its own common

stock at an average price per share of approximately $9.93, for a total cost to the Company of

approximately $119,080.

       160.   Due to the artificial inflation of the Company’s stock price caused by

misrepresentations made by and/or caused to be made by the Individual Defendants, the

Company paid on average $8.57 more than the actual worth of each share during the three

months ended September 30, 2017. Thus, the total over payment by the Company for

repurchases of its own stock during the three months ended September 30, 2017 was

approximately $102,771.

       161.   According to the 2017 10-K, during the three months ended December 31, 2017

the Individual Defendants caused the Company to repurchase 38,797 shares of its own common

stock at an average price per share of approximately $9.00 to $9.17, for a total cost to the

Company of approximately $350,071.

       162.   Due to the artificial inflation of the Company’s stock price caused by

misrepresentations made by and/or caused to be made by the Individual Defendants, the

Company paid on average $7.64 to 7.81 more than the actual worth of each share during the

three months ended December 31, 2017. Thus, the total over payment by the Company for

repurchases of its own stock during the three months ended December 31, 2017 was

approximately $297,307.



                                            - 47 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 47 of 73 PageID #: 47
       163.   According to the 1Q18 10-Q, during the three months ended March 31, 2018, the

Individual Defendants caused the Company to repurchase 4,145 shares of its own common stock

at an average price per share of approximately $11.48, for a total cost to the Company of

approximately $47,584.

       164.   Due to the artificial inflation of the Company’s stock price caused by

misrepresentations made by and/or caused to be made by the Individual Defendants, the

Company paid on average $10.12 more than the actual worth of each share during the three

months ended March 31, 2018. Thus, the total over payment by the Company for repurchases of

its own stock during the three months ended March 31, 2018 was approximately $41,947.

       165.   According to the 2Q18 10-Q, during the three months ended June 30, 2018, the

Individual Defendants caused the Company to repurchase 3,462 shares of its own common stock

at an average price per share of approximately $9.37, for a total cost to the Company of

approximately $32,438.

       166.   Due to the artificial inflation of the Company’s stock price caused by

misrepresentations made by and/or caused to be made by the Individual Defendants, the

Company paid on average $8.01 more than the actual worth of each share during the three

months ended June 30, 2018. Thus, the total over payment by the Company for repurchases of its

own stock during the three months ended June 30, 2018 was approximately $27,730.

       167.   According to the 3Q18 10-Q, during the three months ended September 30, 2018,

the Individual Defendants caused the Company to repurchase 3,518 shares of its own common

stock at an average price per share of approximately $7.63, for a total cost to the Company of

approximately $26,842.



                                            - 48 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 48 of 73 PageID #: 48
       168.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations made by and/or caused to be made by the Individual Defendants, the

Company paid on average $6.27 more than the actual worth of each share during the three

months ended September 30, 2018. Thus, the total over payment by the Company for

repurchases of its own stock during the three months ended September 30, 2018 was

approximately $22,057.

       169.    According to the 2018 10-K, during the three months ended December 31, 2018,

the Individual Defendants caused the Company to repurchase 17,864 shares of its own common

stock at an average price per share of approximately $1.40 to $7.00, for a total cost to the

Company of approximately $45,343.

       170.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations made by and/or caused to be made by the Individual Defendants, the

Company paid on average $0.04 to $5.64 more than the actual worth of each share during the

three months ended December 31, 2018. Thus, the total over payment by the Company for

repurchases of its own stock during the three months ended December 31, 2018 was

approximately $21,048.



                                     DAMAGES TO AAC

       171.    As a direct and proximate result of the Individual Defendants’ conduct, AAC will

lose and expend many millions of dollars.

       172.    Such losses include the Company’s overpayment by approximately $672,189 for

repurchases of its own stock during the period when the Company’s stock price was artificially

inflated due to the false and misleading statements discussed herein.

                                              - 49 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 49 of 73 PageID #: 49
       173.    Such expenditures include, but are not limited to costs associated with required

restatements of the Company’s financial results and operations for the periods discussed herein,

legal fees associated with the Securities Class Action filed against the Company, its CEO, CFO

and former CFO, and amounts paid to outside lawyers, accountants, and investigators in

connection thereto.

       174.    Additionally, these expenditures include, but are not limited to, lavish

compensation and benefits paid to the Individual Defendants who breached their fiduciary duties

to the Company, including bonuses tied to the Company’s attainment of certain objectives, and

benefits paid to the Individual Defendants who breached their fiduciary duties to the Company.

       175.    As a direct and proximate result of the Individual Defendants’ conduct, AAC has

also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount”

that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.



                                DERIVATIVE ALLEGATIONS

       176.    Plaintiff brings this action derivatively and for the benefit of AAC to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of AAC, gross mismanagement, abuse of control,

waste of corporate assets, unjust enrichment, violations of Sections 14(a), 10(b), and 20(a) of the

Exchange Act, as well as the aiding and abetting thereof.

       177.    AAC is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

                                               - 50 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 50 of 73 PageID #: 50
        178.    Plaintiff is, and has been at all relevant times, an AAC shareholder. Plaintiff will

adequately and fairly represent the interests of AAC in enforcing and prosecuting its rights, and,

to that end, has retained competent counsel, experienced in derivative litigation, to enforce and

prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

         179. Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

         180. A pre-suit demand on the Board of AAC is futile and, therefore, excused. At the

time of filing of this action, the Board consists of the following seven individuals: Defendants

Cartwright, Blackburn, Bostelman, Burch, Cash, Freeman and Hillis (the “Directors”). Plaintiff

needs only to allege demand futility as to four of the seven Directors who were on the Board at

the time this action was commenced. According to the 2018 Proxy Statement, Directors

Cartwright, Blackburn, and Hillis are non-independent directors.

         181. Demand is excused as to all of the Directors because each one of them faces,

individually and collectively, a substantial likelihood of liability as a result of the scheme they

engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material facts, while they caused the Company to

repurchase its own stock at artificially inflated prices and while two of them engaged in insider

sales based on material non-public information, netting proceeds of over $4.8 million in

proceeds, which renders them unable to impartially investigate the charges and decide whether to

pursue action against themselves and the other perpetrators of the scheme.

         182. Demand is also excused as to all of the Directors because the unlawful business

strategy that the Company engaged in was not a valid exercise of business judgment. As the

                                               - 51 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 51 of 73 PageID #: 51
ultimate decision-making body of the Company, the Board made and/or allowed the Company to

engage in the schemes outlined herein.

        183. In complete abdication of their fiduciary duties, the Directors either knowingly or

recklessly participated in the conduct alleged herein. The fraudulent scheme was intended to

make the Company appear more stable, profitable, and attractive to investors. As a result of the

foregoing, the Directors breached their fiduciary duties, face a substantial likelihood of liability,

are not disinterested, and demand upon them is futile, and thus excused.

        184. Additional reasons that demand on Defendant Cartwright is futile follow.

Defendant Cartwright has served as the Company’s CEO since 2013 and as the Chairman of the

Board since 2011. Thus, as the Company admits, he is a non-independent director. Defendant

Cartwright also serves as a member of the Compliance and Quality Care Committee. The

Company provides Defendant Cartwright with his principal occupation, and he receives

handsome compensation, including $950,449 during the fiscal year ended December 31, 2018.

Defendant Cartwright was ultimately responsible for all of the false and misleading statements

and omissions that were made, including those contained in the foregoing quarterly reports

described herein filed on Form 10-Qs with the SEC as well as the 2016 10-K and 2017 10-K,

which he signed and signed SOX certifications for. As the Company’s highest officer and as a

trusted Company director, he conducted little, if any, oversight of the Company’s engagement in

the scheme to make false and misleading statements, consciously disregarded his duties to

monitor such controls over reporting and engagement in the scheme, and consciously

disregarded his duties to protect corporate assets. His insider sales before the fraud was exposed,

which yielded at least $4.7 million in proceeds, demonstrate his motive in facilitating and



                                               - 52 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 52 of 73 PageID #: 52
participating in the fraud. Additionally, pursuant to a written lease agreement with AMC, Inc., a

company that Defendant Cartwright beneficially owns, the Company pays AMC, Inc. an hourly

rate for use of its airplane. According to the 2017 Proxy Statement and the 2018 Proxy

Statement, respectively, AAC paid AMC, Inc. $893,195 and $1 million for airplane use in the

fiscal years ended December 31, 2016 and 2017, respectively. Defendant Cartwright’s beneficial

ownership of the entity, AMC, Inc., which received a substantial amount of money from the

Company during the Relevant Period further supports Defendant Cartwright’s inability to

entertain a demand with the requisite disinterestedness and independence. Moreover, Defendant

Cartwright is a defendant in the Securities Class Action. For these reasons, too, Defendant

Cartwright breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       185.    Additional reasons that demand on Defendant Blackburn is futile follow.

Defendant Blackburn has served as a Company director since 2018. He also serves as a member

of the Compliance and Quality Care Committee. Defendant Blackburn receives handsome

compensation, including $140,000 during the fiscal year ended December 31, 2018. As a

Company director he conducted little, if any, oversight of the Company’s engagement in the

scheme to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his

duties to protect corporate assets. His insider sale before the fraud was exposed, which yielded at

least $180,000 in proceeds, demonstrates his motive in facilitating and participating in the fraud.

Furthermore, Defendant Blackburn signed, and thus personally made the false and misleading

statements in the 2017 10-K. For these reasons, too, Defendant Blackburn breached his fiduciary



                                              - 53 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 53 of 73 PageID #: 53
duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus

demand upon him is futile and, therefore, excused.

        186. Additional reasons that demand on Defendant Bostelman is futile follow.

Defendant Bostelman has served as a Company director since 2012. He also serves as Chairman

of the Compensation Committee and as a member of the Nominating and Corporate Governance

Committee. Defendant Bostelman receives handsome compensation, including $170,000 during

the fiscal year ended December 31, 2018. As a Company director he conducted little, if any,

oversight of the Company’s engagement in the scheme to make false and misleading statements,

consciously disregarded his duties to monitor such controls over reporting and engagement in the

scheme, and consciously disregarded his duties to protect corporate assets. Additionally,

Defendant Bostelman is significant owner and executive officer of Vaco. Vaco Nashville, LLC is

an entity of Vaco that has placement agreements with AAC. Typically, the agreement is for Vaco

Nashville, LLC to provide accounting professionals to AAC and, in return, AAC pays Vaco

Nashville, LLC 25% of the employee’s first year salary. For the 2016 fiscal year, AAC paid

Vaco Nashville, LLC, an aggregate amount of $154,486. Due to Defendant Bostelman being a

significant owner and executive officer of Vaco, he is clearly not a disinterested director of

AAC’s Board. Furthermore, Defendant Bostelman signed, and thus personally made the false

and misleading statements in the 2016 10-K and the 2017 10-K. For these reasons, too,

Defendant Bostelman breached his fiduciary duties, faces a substantial likelihood of liability, is

not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

        187. Additional reasons that demand on Defendant Burch is futile follow. Defendant

Burch has served as a Company director since October 2012. He also serves as a member of the



                                              - 54 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 54 of 73 PageID #: 54
Compensation Committee and as a member of the Nominating and Corporate Governance

Committee. Defendant Burch receives handsome compensation, including $140,000 during the

fiscal year ended December 31, 2018. As a Company director he conducted little, if any,

oversight of the Company’s engagement in the scheme to make false and misleading statements,

consciously disregarded his duties to monitor such controls over reporting and engagement in the

scheme, and consciously disregarded his duties to protect corporate assets. Furthermore,

Defendant Burch signed, and thus personally made the false and misleading statements in the

2016 10-K and the 2017 10-K. For these reasons, too, Defendant Burch breached his fiduciary

duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus

demand upon him is futile and, therefore, excused.

        188. Additional reasons that demand on Defendant Cash is futile follow. Defendant

Cash has served as a Company director since April 2017. He also serves as Chairman of the

Audit Committee and as a member of the Compensation Committee. Defendant Cash receives

handsome compensation, including $210,000 during the fiscal year ended December 31, 2018.

As a Company director he conducted little, if any, oversight of the Company’s engagement in the

scheme to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his

duties to protect corporate assets. Furthermore, Defendant Cash signed, and thus personally

made the false and misleading statements in the 2017 10-K. For these reasons, too, Defendant

Cash breached his fiduciary duties, faces a substantial likelihood of liability, is not independent

or disinterested, and thus demand upon him is futile and, therefore, excused.




                                              - 55 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 55 of 73 PageID #: 55
        189. Additional reasons that demand on Defendant Freeman is futile follow. Defendant

Freeman has served as a Company director since 2014. He also serves as Chairman of the

Nominating and Corporate Governance Committee and Chairman of the Compliance and Quality

Care Committee and serves as a member of the Compensation Committee and as a member of

the Audit Committee. Defendant Freeman receives handsome compensation, including $210,000

during the fiscal year ended December 31, 2018. As a Company director he conducted little, if

any, oversight of the Company’s engagement in the scheme to make false and misleading

statements, consciously disregarded his duties to monitor such controls over reporting and

engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

Furthermore, Defendant Freeman signed, and thus personally made the false and misleading

statements in the 2016 10-K and the 2017 10-K. For these reasons, too, Defendant Freeman

breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.

       190.    Additional reasons that demand on Defendant Hillis is futile follow. Defendant

Hillis has served as a Company director since 2018. He also serves as a member of the

Compliance and Quality Care Committee. Defendant Hillis receives handsome compensation,

including $140,000 during the fiscal year ended December 31, 2018. As a Company director he

conducted little, if any, oversight of the Company’s engagement in the scheme to make false and

misleading statements, consciously disregarded his duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded his duties to protect corporate

assets. Defendant Burch breached his fiduciary duties, faces a substantial likelihood of liability,

is not independent or disinterested, and thus demand upon him is futile and, therefore, excused.



                                              - 56 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 56 of 73 PageID #: 56
        191. Additional reasons that demand on the Board is futile follow.

        192. As described above, two of the Directors on the Board directly engaged in insider

trading, in violation of federal law. They received proceeds of over $4.8 million as a result of

their insider transactions. These aforementioned transactions were executed during the period

when the Company’s stock price was artificially inflated due to the false and misleading

statements alleged herein. Therefore, demand in this case is futile as to them, and thus excused.

        193. Demand in this case is excused because the Directors, all of whom are named as

defendants in this action, and one of whom is a defendant in the Securities Class Action, control

the Company and are beholden to each other. The Directors have longstanding business and

personal relationships with each other and the Individual Defendants that preclude them from

acting independently and in the best interests of the Company and the shareholders. For example,

according to the 2017 and 2018 Proxy Statements, some of the top executives and directors have

familial relationships with other employees who receive substantial compensation. According to

the 2017 and 2018 Proxy Statements, Defendant Cartwright’s wife is also an employee of the

Company and received $524,522 and $417,648 in compensation from the Company for the fiscal

years ended December 31, 2016 and 2017, respectively. Further, Defendant Blackburn’s wife

was also an employee of the Company and received $496,296 in compensation from the

Company for the fiscal year ended December 31, 2017. These conflicts of interest precluded the

Directors from adequately monitoring the Company’s operations and internal controls and

calling into question the Individual Defendants’ conduct. Thus, any demand on the Directors

would be futile.




                                              - 57 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 57 of 73 PageID #: 57
        194. Furthermore, Defendants Blackburn and Hillis, are both parties to transactions

that render them unable to act as disinterested directors. For example, according to the 2017

Proxy Statement, on August 31, 2012, the Company acquired a company jointly owned by

Defendant Blackburn. For this acquisition, Defendant Blackburn received millions of dollars

from the Company; the last payment from the Company to Defendant Blackburn was in 2016.

Likewise, according to the 2018 Proxy Statement, the Company acquired AdCare and AdCare

Holding Trust on September 13, 2017. Defendant Hillis was a trustee of AdCare and a former

director and officer AdCare. Defendant Hillis for consideration in the AdCare acquisition, among

other things, was the sole designee of approximately $4.8 million shares of AAC common stock.

These conflicts of interest precluded the Directors from adequately monitoring the Company’s

operations and internal controls and calling into question the Individual Defendants’ conduct.

Thus, any demand on the Directors would be futile. In the 2018 Proxy Statement, the Company

stated that Defendants Blackburn and Hillis were non-independent directors.

       195.    In violation of the Audit Committee Charter, Defendants Cash and Freeman failed

to ensure that AAC’s public disclosures were full and accurate and that the Company complied

with all relevant laws and regulations. Thus, as members of the Audit Committee, they face a

substantial likelihood of liability and demand is futile as to them.

       196.    In violation of the Quality Care and Compliance Charter, Defendants Cartwright,

Blackburn, Freeman and Hillis failed to ensure proper compliance with, and enforcement of, the

applicable laws and regulations and the Company’s own policies. Thus, as members of the

Quality Care and Compliance Committee, they face a substantial likelihood of liability and

demand is futile as to them.



                                                - 58 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 58 of 73 PageID #: 58
        197. Additionally, each one of the Directors, individually and collectively, faces a

substantial likelihood of liability as a result of their intentional or reckless approval of the

unnecessary and harmful repurchases that caused the Company to overpay by at least $672,189

for its own common stock during the period in which the false and misleading statements were

made. The Directors, as alleged herein, were aware or should have been aware of the

misinformation being spread by the Company and yet approved the repurchases. Thus, the

directors breached their fiduciary duties, face a substantial likelihood of liability, are not

disinterested, and demand upon them is futile, and thus excused.

        198. AAC has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Directors have not filed any lawsuits against

themselves or others who were responsible for that wrongful conduct to attempt to recover for

AAC any part of the damages AAC suffered and will continue to suffer thereby. Thus, any

demand on the Directors would be futile.

        199. The Individual Defendants’ conduct described herein and summarized above

could not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation

from their violations of duty pursuant to the Company’s charter (to the extent such a provision

exists). As a majority of the Directors face a substantial likelihood of liability, they are self-

interested in the transactions challenged herein and cannot be presumed to be capable of

exercising independent and disinterested judgment about whether to pursue this action on behalf

of the shareholders of the Company. Accordingly, demand is excused as being futile.




                                              - 59 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 59 of 73 PageID #: 59
        200. The acts complained of herein constitute violations of fiduciary duties owed by

AAC’s officers and directors, and these acts are incapable of ratification.

        201. The Directors may also be protected against personal liability for their acts of

mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability

insurance if they caused the Company to purchase it for their protection with corporate funds,

i.e., monies belonging to the stockholders of AAC. If there is a directors’ and officers’ liability

insurance policy covering the Directors, it may contain provisions that eliminate coverage for

any action brought directly by the Company against the Directors, known as, inter alia, the

“insured-versus-insured exclusion.” As a result, if the Directors were to sue themselves or certain

of the officers of AAC, there would be no directors’ and officers’ insurance protection.

Accordingly, the Directors cannot be expected to bring such a suit. On the other hand, if the suit

is brought derivatively, as this action is brought, such insurance coverage, if such an insurance

policy exists, will provide a basis for the Company to effectuate a recovery. Thus, demand on the

Directors is futile and, therefore, excused.

        202. If there is no directors’ and officers’ liability insurance, then the Directors will not

cause AAC to sue the Individual Defendants named herein, since, if they did, they would face a

large uninsured individual liability. Accordingly, demand is futile in that event as well.

        203. Thus, for all of the reasons set forth above, all of the Directors, and, if not all of

them, certainly at least four of the Directors, cannot consider a demand with disinterestedness

and independence. Consequently, a demand upon the Board is excused as futile.

                                          FIRST CLAIM

                      Against the Individual Defendants for Violations of



                                               - 60 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 60 of 73 PageID #: 60
                      Section 14(a) of the Securities Exchange Act of 1934

       204.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       205.    Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

       206.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that

no proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. § 240.14a-9.

       207.    Under the direction and watch of the Directors, the 2017 and 2018 Proxy

Statements failed to disclose, inter alia, that:      (1) the Company did not have appropriate

procedures and internal controls over financial reporting and disclosures that would accurately

report adjustments related to estimates for accounts receivable, provision for doubtful accounts,

and revenue; (2) due to this, AAC misstated its financials and operating results in its annual

reports filed for 2016 and 2017 as well as its quarterly reports filed through 2017 and 2018; (3)

consequently, AAC had to restate its financial reports for those periods as they were deemed



                                                 - 61 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 61 of 73 PageID #: 61
unreliable; and (4) AAC failed to maintain internal controls. As a result of the foregoing, the

Company’s public statements were materially false and misleading at all relevant times.

        208.    The Individual Defendants also caused the 2017 and 2018 Proxy Statements to be

false and misleading with regard to executive compensation in that they purported to employ

performance based compensation elements while failing to disclose that the Company’s revenues

and profits, and therefore its financial performance, were based on unsound maintenance and

safety protocols and therefore any compensation based on the Company’s financial performance

was artificially inflated.

        209.    The 2017 and 2018 Proxy Statements also made references to the Company’s

Code of Conduct. The Code of Conduct required the Company and Individual Defendants to

abide by relevant laws and statutes. By engaging in the False and Misleading Statements and

insider trading, the Individual Defendants violated the Code of Conduct. The 2017 and 2018

Proxy Statements failed to disclose these violations and also failed to disclose that the terms of

the Code of Conduct were being violated.

        210.    In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements

contained in the 2017 and 2018 Proxy Statement were materially false and misleading. The

misrepresentations and omissions were material to Plaintiff in voting on the matters set forth for

shareholder determination in the 2017 and 2018 Proxy Statements, including but not limited to,

election of directors, ratification of an independent auditor, and the approval the terms and

amendments to certain equity incentive plans.




                                                - 62 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 62 of 73 PageID #: 62
       211.     The false and misleading elements of the 2017 Proxy Statement led to the re-

election of Defendants Cartwright, Bostelman, Burch, Freeman and Kloeppel, which allowed

them to continue breaching their fiduciary duties to AAC.

       212.     The false and misleading elements of the 2018 Proxy Statement led to the re-

election of Defendants Cartwright, Blackburn, Bostelman, Burch, Cash, Freeman and Hillis

which allowed them to continue breaching their fiduciary duties to AAC.

       213.     The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the 2017 and 2018 Proxy Statements.

       214.     Plaintiff, on behalf of AAC, has no adequate remedy at law.

                                        SECOND CLAIM

                        Against Individual Defendants for Violations of
              Section 10(b) and Rule 10b-5 of the Securities Exchange Act of 1934

       215.     Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       216.     The Individual Defendants participated in a scheme to defraud with the purpose

and effect of defrauding AAC. Not only is AAC now defending claims that it violated Section

10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder, but the Company itself is

also one of the largest victims of the unlawful scheme perpetrated upon AAC by the Individual

Defendants. With the price of its common stock trading at artificially inflated prices due to the

Individual Defendants’ misconduct, the Individual Defendants caused the Company to

repurchase 104,472 of its own shares on the open market at artificially inflated prices, damaging

AAC by $672,189.




                                                 - 63 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 63 of 73 PageID #: 63
       217.    During the Relevant Period, the Individual Defendants also individually and in

concert, directly and indirectly, by the use and means of instrumentalities of interstate commerce

and/or of the mails, engaged and participated in a continuous course of conduct designed to

falsify the Company’s press releases, public statements made in conference calls, and periodic

and current reports filed with the SEC.

       218.    The Individual Defendants employed devices, schemes and artifices to defraud

while in possession of adverse, material, non-public information and engaged in acts, practices

and a course of conduct that included the making of, or participation in the making of, untrue

and/or misleading statements of material facts and/or omitting to state material facts necessary in

order to make the statements made about AAC not misleading.

       219.    The Individual Defendants, as top executives and directors of the Company, are

liable as direct participants in the wrongs complained of herein. Through their positions of

control and authority as directors and officers of the Company, the Individual Defendants were

able to and did control the conduct complained of herein and the content of the public statements

disseminated by AAC. The Individual Defendants acted with scienter during the Relevant

Period, in that they either had actual knowledge of the schemes and the misrepresentations

and/or omissions of material facts set forth herein, or acted with reckless disregard for the truth

in that they failed to ascertain and to disclose the true facts, even though such facts were

available to them. The Individual Defendants were the top executives of the Company, or

received direct briefings from them, and were therefore directly responsible for the schemes set

forth herein and for the false and misleading statements and/or omissions disseminated to the

public through filings with the SEC.



                                              - 64 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 64 of 73 PageID #: 64
       220.    In addition to each of the Individual Defendants approving the issuance of the

Company’s false and misleading statements while they were serving as a senior executive and/or

director of the Company, as members of the Board, each of the Individual Defendants then

serving as a director would have signed the Company’s false and misleading Form 10-K’s filed

with the SEC during the Relevant Period, including Defendants Cartwright, McWilliams,

Bostelman, Burch, Freeman, Kloeppel and Ragsdale who signed the 2016 10-K, and Defendants

Cartwright, McWilliams, Blackburn. Bostelman, Burch, Cash, Freeman, Kloeppel, Ragsdale and

Rouson who signed the 2017 10-K.

       221.    By virtue of the foregoing, the Individual Defendants have violated § 10(b) of the

Exchange Act, and Rule 10b-5 promulgated thereunder.

       222.    Plaintiff on behalf of AAC has no adequate remedy at law.

                                         THIRD CLAIM

              Against the Individual Defendants for Violations of Section 20(a)
                               of the Securities Exchange Act of 1934

       223.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       224.    The Individual Defendants, by virtue of their positions with AAC and their

specific acts, were, at the time of the wrongs alleged herein, controlling persons of AAC and

each of its officers and directors who made the false and misleading statements alleged herein

within the meaning of § 20(a) of the Exchange Act. The Individual Defendants had the power

and influence and exercised the same to cause AAC to engage in the illegal conduct and

practices complained of herein.

       225.    Plaintiff, on behalf of AAC, has no adequate remedy at law.


                                                 - 65 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 65 of 73 PageID #: 65
                                        FOURTH CLAIM

              Against the Individual Defendants for Breach of Fiduciary Duties

       226.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       227.    Each Individual Defendant owed to the Company the duty to exercise candor,

good faith, and loyalty in the management and administration of AAC’s business and affairs.

       228.    Each of the Individual Defendants violated and breached his or her fiduciary

duties of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       229.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The

Individual Defendants intentionally or recklessly breached or disregarded their fiduciary duties

to protect the rights and interests of AAC.

       230.    In breach of their fiduciary duties, the Individual Defendants failed to maintain an

adequate system of oversight, disclosure controls and procedures, and internal controls.

       231.    Also in breach of their fiduciary duties owed to AAC, the Individual Defendants

willfully or recklessly made and/or caused the Company to make false and/or misleading

statements and/or omissions of material fact to the investing public that failed to disclose, inter

alia, that: (1) the Company did not have appropriate procedures and internal controls over

financial reporting and disclosures that would accurately report adjustments related to estimates

for accounts receivable, provision for doubtful accounts, and revenue; (2) due to this, AAC

misstated its financials and operating results in its annual reports filed for 2016 and 2017 as well

as its quarterly reports filed through 2017 and 2018; (3) consequently, AAC had to restate its



                                                 - 66 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 66 of 73 PageID #: 66
financial reports for those periods as they were deemed unreliable; and (4) AAC failed to

maintain internal controls. As a result of the foregoing, the Company’s public statements were

materially false and misleading at all relevant times.

         232.   In breach of their fiduciary duties, three of the Individual Defendants engaged in

lucrative insider sales while the price of the Company’s common stock was artificially inflated

due to the false and misleading statements of material fact discussed herein.

         233.   In further breach of their fiduciary duties owed to AAC, the Individual

Defendants willfully or recklessly caused the Company to repurchase nearly $814,271 worth of

Company stock at artificially inflated prices.

         234.   The Individual Defendants had actual knowledge of the misrepresentations and

omissions of material facts set forth herein, or acted with reckless disregard for the truth, in that

they failed to ascertain and to disclose such facts, even though such facts were available to them.

Such material misrepresentations and omissions were committed knowingly or recklessly and for

the purpose and effect of artificially inflating the price of AAC’s securities and disguising insider

sales.

         235.   The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent scheme set forth herein and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent schemes set forth herein, and that internal controls

were not adequately maintained, or acted with reckless disregard for the truth, in that they caused

the Company to improperly engage in the fraudulent schemes and to fail to maintain adequate

internal controls, even though such facts were available to them. Such improper conduct was



                                                 - 67 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 67 of 73 PageID #: 67
committed knowingly or recklessly and for the purpose and effect of artificially inflating the

price of AAC’s securities and engaging in insider sales. The Individual Defendants, in good

faith, should have taken appropriate action to correct the schemes alleged herein and to prevent

them from continuing to occur.

       236.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       237.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, AAC has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       238.    Plaintiff on behalf of AAC has no adequate remedy at law.

                                          FIFTH CLAIM

                    Against Individual Defendants for Unjust Enrichment

       239.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       240.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, AAC.

       241.    The Individual Defendants either benefitted financially from the improper

conduct and their making lucrative insider sales or received unjustly lucrative bonuses tied to the

false and misleading statements, or received bonuses, stock options, or similar compensation

from AAC that was tied to the performance or artificially inflated valuation of AAC, or received

compensation that was unjust in light of the Individual Defendants’ bad faith conduct.



                                                 - 68 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 68 of 73 PageID #: 68
        242.    Plaintiff, as a shareholder and a representative of AAC, seeks restitution from the

Individual Defendants and seeks an order from this Court disgorging all profits, benefits, and

other compensation, including from insider sales and any performance-based or valuation-based

compensation, obtained by the Individual Defendants due to their wrongful conduct and breach

of their fiduciary duties.

        243.    Plaintiff on behalf of AAC has no adequate remedy at law.

                                          SIXTH CLAIM

                      Against Individual Defendants for Abuse of Control

        244.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

        245.    The Individual Defendants’ misconduct alleged herein constituted an abuse of

their ability to control and influence AAC, for which they are legally responsible.

        246.    As a direct and proximate result of the Individual Defendants’ abuse of control,

AAC has sustained significant damages. As a direct and proximate result of the Individual

Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, AAC has

sustained and continues to sustain significant damages. As a result of the misconduct alleged

herein, the Individual Defendants are liable to the Company.

        247.    Plaintiff on behalf of AAC has no adequate remedy at law.




                                       SEVENTH CLAIM

                   Against Individual Defendants for Gross Mismanagement



                                                 - 69 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 69 of 73 PageID #: 69
       248.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       249.    By their actions alleged herein, the Individual Defendants, either directly or

through aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties

with regard to prudently managing the assets and business of AAC in a manner consistent with

the operations of a publicly-held corporation.

       250.    As a direct and proximate result of the Individual Defendants’ gross

mismanagement and breaches of duty alleged herein, AAC has sustained and will continue to

sustain significant damages.

       251.    As a result of the misconduct and breaches of duty alleged herein, the Individual

Defendants are liable to the Company.

       252.    Plaintiff, on behalf of AAC, has no adequate remedy at law.

                                        EIGHTH CLAIM

                Against Individual Defendants for Waste of Corporate Assets

       253.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       254.    As a result of the foregoing, and by failing to properly consider the interests of the

Company and its public shareholders, Defendants have caused AAC to waste valuable corporate

assets and to incur many millions of dollars of legal liability and/or costs to defend unlawful

actions. In addition, the Individual Defendants caused the Company to repurchase shares of its

own common stock at artificially inflated prices, thereby wasting the Company’s assets.

       255.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

                                                 - 70 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 70 of 73 PageID #: 70
       256.        Plaintiff, on behalf of AAC, has no adequate remedy at law.

                                         PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

                   (a)      Declaring that Plaintiff may maintain this action on behalf of AAC, and

that Plaintiff is an adequate representative of the Company;

                   (b)      Declaring that the Individual Defendants have breached and/or aided and

abetted the breach of their fiduciary duties to AAC;

                   (c)      Determining and awarding to AAC the damages sustained by it as a result

of the violations set forth above from each of the Individual Defendants, jointly and severally,

together with pre-judgment and post-judgment interest thereon;

                   (d)      Directing AAC and the Individual Defendants to take all necessary actions

to reform and improve its corporate governance and internal procedures to comply with

applicable laws and to protect AAC and its shareholders from a repeat of the damaging events

described herein, including, but not limited to, putting forward for shareholder vote the following

resolutions for amendments to the Company’s Bylaws or Articles of Incorporation and the

following actions as may be necessary to ensure proper corporate governance policies:

              1.         a proposal to strengthen the Board’s supervision of operations and develop

                         and implement procedures for greater shareholder input into the policies and

                         guidelines of the board;

              2.         a provision to permit the shareholders of AAC to nominate at least four

                         candidates for election to the board; and



                                                    - 71 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 71 of 73 PageID #: 71
            3.         a proposal to ensure the establishment of effective oversight of compliance

                       with applicable laws, rules, and regulations.

                 (e)      Awarding AAC restitution from Individual Defendants, and each of them;

                 (f) Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

                 (g) Granting such other and further relief as the Court may deem just and proper.

                                     JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.


Dated: August 15, 2019                                Respectfully submitted,

                                                      s/Paul Kent Bramlett
                                                      PAUL KENT BRAMLETT
                                                      TN #7387/MS#4291
                                                      ROBERT PRESTON BRAMLETT
                                                      TN #25985
                                                      Bramlett Law Offices
                                                      P. O. Box 150734
                                                      Nashville, TN 37215-0734
                                                      Telephone: 615.248.2828
                                                      Facsimile: 866.816.4116
                                                      E-mails: PKNASHLAW@Aaol.com
                                                               Robert@BramlettLawOffices.com

                                                      Attorneys for Plaintiff

Of Counsel:

THE ROSEN LAW FIRM, P.A.
Phillip Kim
275 Madison Avenue, 34th Floor
New York, NY 10016
Telephone: (212) 686-1060
Facsimile: (212) 202-3827
Email: pkim@rosenlegal.com



                                                  - 72 -



    Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 72 of 73 PageID #: 72
THE BROWN LAW FIRM, P.C.
Timothy Brown
240 Townsend Square
Oyster Bay, NY 11771
Telephone: (516) 922-5427
Facsimile: (516) 344-6204
Email: tbrown@thebrownlawfirm.net




                                    - 73 -



   Case 3:19-cv-00717 Document 1 Filed 08/16/19 Page 73 of 73 PageID #: 73
